EXHIBIT 10.08

Portions of this exhibit marked [*] are omitted and are requested to be treated
confidentially.

Share Purchase Agreement

between

Möller-Bornemann GmbH,

Wülfing Vermögensverwaltung GbR,

BWK GmbH Unternehmensbeteiligungsgesellschaft,

(as Sellers)

and

ITT Germany Holdings GmbH

(as Purchaser)

dated 14 October 2012

regarding the sale and purchase of all shares

in Joh. Heinr. Bornemann GmbH with seat in Obernkirchen



--------------------------------------------------------------------------------

Table of contents

 

          Page  

Table of contents

     2   

List of Annexes

     6   

Recitals

     11   

Clause 1 Object of sale and purchase

     13   

1.1

  

Sale and purchase of the shares

     13   

1.2

  

Assignment of the shares

     13   

1.3

  

Profit participation right and Economical Effective Date

     13   

1.4

  

Consent requirements

     14   

Clause 2 Purchase price

     14   

2.1

  

Amount of the Purchase Price

     14   

2.2

  

Preliminary Purchase Price and payment on the Closing Date

     17   

2.3

  

Payment of the adjustment

     19   

2.4

  

Terms of payment; Legal consequences of late payment; Exclusion of set-off and
retention rights

     20   

Clause 3 Economical Effective Date Statements

     22   

3.1

  

Preparation and audit

     22   

3.2

  

Accounting principles

     23   

3.3

  

Audit

     23   

3.4

  

Settlement of disputes, expert opinion

     24   

3.5

  

Access rights

     24   

Clause 4 Closing

     25   

4.1

  

Closing Date

     25   

 

2



--------------------------------------------------------------------------------

4.2

  

Closing conditions

     25   

4.3

  

Cooperation in merger control proceedings

     26   

4.4

  

Acts to be performed on the Closing Date

     27   

Clause 5 Sellers’ Guarantees

     28   

5.1

  

Existence and authority of the Sellers

     29   

5.2

  

Shares

     31   

5.3

  

Legal situation of the Bornemann Entities

     32   

5.4

  

Financial statements for 2011

     33   

5.5

  

Assets

     34   

5.6

  

Intangible property rights

     36   

5.7

  

Approvals, compliance with the law, environment

     38   

5.8

  

Litigation

     40   

5.9

  

Employees

     40   

5.10

  

Material contracts

     42   

5.11

  

Insurance

     45   

5.12

  

Product liability

     46   

5.13

  

Liabilities in connection with the sale of the shares

     46   

5.14

  

Conduct of business since [*]

     47   

5.15

  

Completeness of Information

     48   

5.16

  

No other guarantees or warranties

     48   

Clause 6 Purchaser’s Guarantees

     49   

6.1

  

Existence and authority of the Purchaser

     49   

6.2

  

Financing

     49   

6.3

  

Purchase for the Purchaser’s own account

     49   

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

3



--------------------------------------------------------------------------------

Clause 7 Further obligations of the Parties

     50   

7.1

  

Conduct of business until the Closing Date

     50   

7.2

  

Information obligations until the Closing Date

     52   

7.3

  

Resignation from office and formal approvals (Entlastungen)

     53   

7.4

  

Non-competition clause

     53   

7.5

  

Non-disclosure

     54   

7.6

  

Guarantee [*]

     55   

7.7

  

Other duties of co-operation

     55   

7.8

  

Termination of Contracts

     56   

Clause 8 Liability

     57   

8.1

  

Damages

     57   

8.2

  

Value adjustments and accruals in the Economical Effective Date Statements

     60   

8.3

  

Awareness of the Purchaser, disclosure

     60   

8.4

  

De minimis and maximum liability

     61   

8.5

  

Limitation period

     62   

8.6

  

Procedure in case of warranty claims

     63   

8.7

  

Exclusion of further claims

     64   

Clause 9 Taxes

     65   

9.1

  

Tax Guarantees

     65   

9.2

  

Indemnification obligation of the Sellers

     67   

9.3

  

Tax refund

     71   

9.4

  

Allocation of Taxes

     73   

9.5

  

Co-operation in Tax matters

     75   

9.6

  

Miscellaneous

     78   

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

4



--------------------------------------------------------------------------------

Clause 10 Rescission of this Share Purchase Agreement

     79   

10.1

  

Grounds for rescission

     79   

10.2

  

Declaration of rescission

     79   

10.3

  

Other rights of rescission

     80   

10.4

  

Consequences of a rescission

     80   

Clause 11 Final provisions

     80   

11.1

  

Notices

     80   

11.2

  

Confidentiality

     82   

11.3

  

Costs

     82   

11.4

  

Ancillary agreements; Amendments

     83   

11.5

  

Assignment; Third party rights

     83   

11.6

  

Governing law; Place of jurisdiction

     84   

11.7

  

Interpretation and definitions

     84   

11.8

  

Joint exercise of rights; Joint declarations

     85   

11.9

  

Severability clause

     86   

 

5



--------------------------------------------------------------------------------

List of Annexes1

 

Annex P.6   Bornemann Subsidiaries Annex 1.4   Shareholders’ resolutions for the
assignment of the shares Annex 2.1 (b)   Liquid Funds, Financial Debt, Working
Capital Annex 2.2 (b)-1   Sellers Guarantee Annex 2.2 (b)-2   Trust Agreement
Annex 3.4   Draft letter commissioning the expert Annex 4.4 (a)   Share
assignment agreement Annex 5   List of persons assigned to the respective
Sellers Annex 5.3 (c)   Further shareholdings Annex 5.4-1   Financial statements
Annex 5.4-2   Additional information regarding the consolidated financial
statements of Bornemann GmbH for the year ended 31 December 2011 Annex 5.5 (b)  
Assets provided as collateral Annex 5.5 (c)-1   Real property Annex 5.5 (c)-2  
Real property – missing approvals Annex 5.6 (a)   Industrial property rights
Annex 5.6 (c)-1   IP agreements granting the Bornemann Entities a right of use
Annex 5.6 (c)-2   IP agreements granting third parties a right of use
Annex 5.6 (e)   Legal disputes over industrial property rights Annex 5.6 (f)  
Infringement of industrial property rights Annex 5.6 (g)   Remuneration for
employee inventions Annex 5.7 (a)   Missing approvals Annex 5.7 (b)   Violations
of law Annex 5.7 (c)   Pre-existing contamination, environmental pollution
Annex 5.8 (a)   Legal disputes, proceedings Annex 5.9 (a)   List of managing
directors (Geschäftsführer) and important employees Annex 5.9 (b)   Collective
bargaining agreements and shop agreements Annex 5.9 (d)   Pension commitments
etc. Annex 5.9 (e)   Settlement agreements etc. Annex 5.9 (f)   Employee
representative bodies Annex 5.10 (a)-1   Material contracts

 

1  Annexes are omitted. The contents of any annex will be furnished
supplementally to the Securities and Exchange Commission upon request.

 

6



--------------------------------------------------------------------------------

Annex 5.10 (a)-2   List of countries Annex 5.10 (c)   Violations of contracts
Annex 5.10 (d)   Change-of-Controll Clauses Annex 5.10 (h)   Certain customers
and suppliers Annex 5.11   Insurances Annex 5.12   Product liability Annex 5.14
  Certain measures taken since the previous balance sheet date Annex 7.1  
Financial plan and investment plan Annex 7.3   Members of the advisory board
(Beirat) Annex 7.9   IP-Rights to be registered Annex 8.1 (a)   Customers
Annex 8.3 (a)   Persons attributable to the Sellers

 

7



--------------------------------------------------------------------------------

List of Definitions

 

Defined term    Provision Actuarial Reports    Clause 5.9 (d) Banking Day   
Clause 11.7 Working Capital    Clause 2.1 (b) Bornemann GmbH    Recital (1) [*]
   Recital (4) Bornemann Business    Recital (5) Bornemann Entity or Entities   
Recital (6) Bornemann Group    Recital (6) Bornemann IP Rights    Clause 5.6 (a)
Bornemann Employees    Clause 5.9 (a) Bornemann Subsidiaries    Recital (6) BWK
   Introduction, Party (3) BWK Shares    Recital (4) BWK Trust Amount    Clause
2.2 (b) Data Room Documents    Clause 8.3 (b) Third Party Claim    Clause 8.6
(b) Due Diligence Documents    Clause 8.3 (b) EbnerStolz    Clause 3.1 Final
Purchase Price    Clause 2.2 (b) Financial Debt    Clause 2.1 (b) Indemnifiable
Taxes    Clause 9.2 (a) Guarantees    Clause 5 (Introduction) German GAAP   
Clause 3.2 Information Memorandum    Clause 5.15 (b) IP-Rights    Clause 5.6 (a)
IP-Agreements    Clause 5.6 (c) Purchaser Claims    Clause 2.2 (b) Purchaser’s
Group    Clause 9.2 (b) Purchaser    Introduction, Party (4) Purchase Price
Adjustment    Clause 3.1

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

8



--------------------------------------------------------------------------------

Share Purchase Agreement    Introduction Liquid Funds    Clause 2.1 (b)
Management Presentation    Clause 8.3 (b) Möller-Bornemann    Introduction,
Party (1) Möller-Bornemann Shares    Recital (2) Möller-Bornemann Trust Amount
   Clause 2.2 (b) Non-required Tax Liabilities or Tax Accruals    Clause 9.3 (b)
Party or Parties    Introduction Pension Schemes    Clause 5.9 (d) Relevant
Audit    Clause 9.5 (a) Relevant Proceeding    Clause 9.5 (a) Hazardous Material
   Clause 5.7 (c) Tax Annex    Clause 3.1 Tax Authority    Clause 9.2 (a) Tax
Returns    Clause 9.1 (a) Tax Indemnification Claim    Clause 9.2 (b) Tax
Guarantees    Clause 9.1 Taxes    Clause 9.2 (a) Tax Advance Claim    Clause 2.1
(b) Tax Benefit    Clause 9.2 (b) Economical Effective Date    Clause 1.3 (b)
Economical Effective Date Statements    Clause 3.1 Subsidies    Clause 5.10 (a)
(10) Trust Amount    Clause 2.2 (b) Trustee    Clause 2.2 (b) Trust Account   
Clause 2.2 (b) Environment    Clause 5.7 (c) Environmental Permit    Clause 5.7
(c) Environmental Law    Clause 5.7 (c) Immediately Payable Purchase Price   
Clause 2.2 (b) Enterprise Value    Clause 2.1 (a) VDD Reports    Clause 8.3 (c)
Affiliate    Clause 11.7 Seller(s)    Introduction Sold Shares    Recital (4)
Seller’s Guarantee    Clause 2.2 (b) Closing Date    Clause 4.1 Preliminary
Purchase Price    Clause 2.2 (a) Pre-Economical Effective Date Period    Clause
9.2 (a)

 

9



--------------------------------------------------------------------------------

Pre-Economical Effective Date Taxes    Clause 9.2 (a) Contamination    Clause
5.7 (c) Material Bornemann Entity or Entities    Recital (6) Material Agreements
   Clause 5.10 (a) Wülfing Shares    Recital (3) Wülfing Trust Amount    Clause
2.2 (b) Wülfing Vermögensverwaltung    Introduction, Party (2)

 

10



--------------------------------------------------------------------------------

This Share Purchase Agreement (the “Share Purchase Agreement”) is concluded by
and between

 

(1) Möller-Bornemann GmbH, a limited liability company incorporated under German
law, registered in the commercial register of the local court (Amtsgericht) of
Freiburg i. Br., Germany, under HR B 702217 (“Möller-Bornemann”);

 

(2) Wülfing Vermögensverwaltung GbR, a civil-law partnership (Gesellschaft
bürgerlichen Rechts) under German law with headquarters in Simonswald, Germany,
with the partners Andrea Wülfing (née Meier-Kulenkampff), Christoph Wülfing,
Ferdinand Wülfing, and Peter Wülfing (“Wülfing Vermögensverwaltung”); and

 

(3) BWK GmbH Unternehmensbeteiligungsgesellschaft, a limited liability company
incorporated under German law, registered with the commercial register of the
local court of Stuttgart, Germany, under HR B 13988 (“BWK”),

(BWK, Möller-Bornemann and Wülfing Vermögensverwaltung are collectively also
referred to as the “Sellers” and each of them as a “Seller”);

and

 

(4) ITT Germany Holdings GmbH, a limited liability company incorporated under
German law, registered with the commercial register of the local court of
Darmstadt, Germany, under HR B 90561 (the “Purchaser”).

The Sellers and the Purchaser are hereinafter collectively referred to as the
“Parties” and each of them as a “Party”.

Recitals

 

(1) The Sellers are the sole shareholders of Joh. Heinr. Bornemann GmbH, a
limited liability company incorporated under German law, registered with the
commercial register of the local court of Stadthagen, Germany, under HR B 2314
(“Bornemann GmbH”). Bornemann GmbH has a nominal capital of EUR 5,115,500.00,
divided into 15 shares. Bornemann GmbH does not hold own shares.

 

(2)

Möller-Bornemann holds a total of five shares in Bornemann GmbH, thereof one
share in the amount of EUR 2,056,000.00 (share number 1), one share in the
amount of EUR 300.00 (share number 2), one share in the amount of EUR 450,000.00
(share number 3),

 

11



--------------------------------------------------------------------------------

  one share in the amount of EUR 153,000.00 (share number 4), and one share in
the amount of EUR 51,150.00 (share number 15) (collectively the
“Möller-Bornemann Shares”). Möller-Bornemann’s shareholding in the nominal
capital of Bornemann GmbH therefore totals EUR 2,710,450.00, which corresponds
to an aggregate interest of approx. 52.985%.

 

(3) Wülfing Vermögensverwaltung holds a total of two shares in Bornemann GmbH,
each of which amounts to EUR 51,150.00 (share numbers 13 and 14) (collectively
the “Wülfing Shares”). Wülfing Vermögensverwaltung’s shareholding in the nominal
capital of Bornemann GmbH therefore totals EUR 102,300.00, which corresponds to
an aggregate interest of approx. 2%.

 

(4) BWK holds a total of eight shares in Bornemann GmbH, thereof one share in
the amount of EUR 1,893,000.00 (share number 5), six shares in the amount of
EUR 51.150,00 each (share numbers 6, 7, 8, 9, 10 and 11), as well as one share
in the amount of EUR 102,850.00 (share number 12) (collectively the “BWK Shares”
and together with the Möller-Bornemann Shares and the Wülfing Shares the “Sold
Shares”). BWK’s shareholding in the nominal capital of Bornemann GmbH therefore
totals EUR 2,302,750.00, which corresponds to an aggregate interest of
approx. 45.015%. [*].

 

(5) Bornemann GmbH manufactures and distributes machinery of any kind, mainly
pumps as well as plastics and elastomeric products. This business operated by
Bornemann GmbH together with the Bornemann Subsidiaries in the form it is
operated today is hereinafter in its entirety referred to as the “Bornemann
Business”; however, this term neither includes the transactions contemplated by
this Agreement nor any potential intentions of the Purchaser.

 

(6) The companies listed in Annex P.6 are either indirectly or directly solely
owned by Bornemann GmbH, or Bornemann GmbH indirectly or directly holds a
majorityinterest in these companies; they are hereinafter collectively referred
to as the “Bornemann Subsidiaries” and together with Bornemann GmbH as the
“Bornemann Group” or the “Bornemann Entities”, each of them a “Bornemann
Entity”. Bornemann GmbH and those Bornemann Subsidiaries which are marked in
bold type and italics in Annex P.6 are hereinafter collectively also referred to
as the “Material Bornemann Entities”, each of them a “Material Bornemann
Entity”.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

12



--------------------------------------------------------------------------------

(7) The Sellers wish to sell their entire shareholdings in Bornemann GmbH, and
the Purchaser wishes to purchase these shareholdings, in each case as further
set out in this Share Purchase Agreement.

The Parties therefore agree as follows:

Clause 1

Object of sale and purchase

 

1.1 Sale and purchase of the shares

 

  (a) Möller-Bornemann hereby sells the Möller-Bornemann Shares to the
Purchaser, which hereby accepts this offer to purchase.

 

  (b) Wülfing Vermögensverwaltung hereby sells the Wülfing Shares to the
Purchaser, which hereby accepts this offer to purchase.

 

  (c) BWK hereby sells the BWK Shares to the Purchaser, which hereby accepts
this offer to purchase.

 

  (d) The Purchaser shall only be obliged to purchase all Sold Shares together.

 

1.2 Assignment of the shares

The Sellers undertake to assign the Sold Shares, which each of them sells, all
together to the Purchaser on the Closing Date pursuant to Clause 4.1.

 

1.3 Profit participation right and Economical Effective Date

 

  (a) The Sold Shares are sold and assigned together with all rights and
obligations attaching to them, including the right to receive profits for the
current financial year which started on 1 January 2012.

 

  (b) The effective date of the sale relevant for the calculation of the
Purchase Price shall be [*] 2012 (hereinafter also referred to as the
“Economical Effective Date”).

 

13



--------------------------------------------------------------------------------

1.4 Consent requirements

The Sellers have passed the shareholders’ resolutions required for the
assignment of the shares pursuant to the articles of association (Satzung) of
Bornemann GmbH attached as Annex 1.4 to this Share Purchase Agreement.

Clause 2

Purchase price

 

2.1 Amount of the Purchase Price

 

  (a) The Purchase Price of the Sold Shares shall be equal to the aggregate of

 

  (i) EUR 206,000,000.00 (in words: two hundred and six million Euro) (the
“Enterprise Value”);

 

  (ii) plus the Liquid Funds defined below, and

 

  (iii) less the Financial Debt defined below;

 

  (iv) plus the amount by which the Working Capital (as defined below) exceed
the amount of EUR [*], or less the amount by which such Working Capital falls
short of the amount of EUR [*].

 

  (b) In this Share Purchase Agreement

 

  (i) “Liquid Funds” means exclusively as recorded in the Economical Effective
Date Statements any and all of

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

14



--------------------------------------------------------------------------------

  (x) the following cash funds and other liquid or comparable funds of the
Bornemann Group and indicated in more detail including the balance sheet item
and its outline numbering in Annex 2.1 (b)-1:

 

  •  

cash on hand and on deposit with the Federal Reserve Bank, cash at banks, in
each case available for unrestricted use (including fixed-term deposits
irrespective of their term);

 

  •  

cheques, money market fund units or other securities which can be returned at
any time without any major price risks or which can be traded on a securities
exchange or on a regulated market; as well as

 

  (y) the total amount of advance payments on taxes made prior to or on the
Effective Date for the year 2012 exceeding the fictitious total amount of taxes
due pro rata for the period from 1 January 2012 until and including the
Effective Date, calculated in accordance with Clause 9.4 (the “Tax Advance
Claim”);

 

  (ii) “Financial Debt” means

 

  •  

exclusively those interest-bearing liabilities of the Bornemann Group which
arise from loans from banks and other credit institutions as well as from loans
from (former and current) members of the management and top executives of
Bornemann GmbH, which are recorded in the Economical Effective Date Statements
and listed in Annex 2.1 (b); Annex 2.1 (b) also specifies the balance sheet item
and its outline numbering to which these items were booked;

 

  •  

[*] and [*] relating to the period until and including the Effective Date and
which have not been paid on the Effective Date;

 

  •  

[*] costs for [*] and expenses related thereto; and

 

  •  

[*] liabilities and similar liabilities arising from [*] and the [*] for [*],
[*] or [*] (including corresponding provisions for such liabilities) in the
amount of EUR [*].

For the purposes of this Share Purchase Agreement, any and all other liabilities
shall not be treated as Financial Debt. In particular, Financial Debt shall not
include

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

15



--------------------------------------------------------------------------------

  •  

other [*] liabilities;

 

  •  

[*] (e.g., [*]);

 

  •  

liabilities from [*], [*], [*] ([*]);

 

  •  

[*]; and

 

  •  

provisions for one of the aforementioned items.

 

  (iii) “Working Capital” means

 

  •  

exclusively the following

 

  •  

[*]

 

  •  

[*], as far as they are included in the [*], and

 

  •  

[*],

which are recorded in the Economical Effective Date Statements and listed in
Annex 2.1 (b); Annex 2.1 (b) also specifies the balance sheet item and its
outline numbering to which these items were booked, and

 

  •  

less exclusively the following

 

  •  

[*]

 

  •  

[*] on [*], as far as they are deducted from [*];

 

  •  

provisions for [*],

which are recorded in the Economical Effective Date Statements and listed in
Annex 2.1 (b); Annex 2.1 (b) also specifies the balance sheet item and its
outline numbering and – regarding provisions for outstanding liabilities and
charges – accounts to which these items were booked;

 

  (c) Liquid Funds, Financial Debt and Working Capital of Bornemann Subsidiaries
in which Bornemann GmbH neither directly nor indirectly holds a share of 100%
shall be included in the Purchase Price Adjustment only on a pro rata basis in
line with the actual shareholdings (calculation on a look-through basis).

 

  (d) The Purchase Price shall be divided among the Sellers in compliance with
the [*], i.e., Möller-Bornemann shall receive a share of [*] of the Purchase
Price, Wülfing Vermögensverwaltung a share of [*] of the Purchase Price, and BWK
a share of [*] of the Purchase Price.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

16



--------------------------------------------------------------------------------

(e) 2.2 Preliminary Purchase Price and payment on the Closing Date

 

  (a) When informing the Purchaser of the Purchase Price Adjustment pursuant to
Clause 3.1, no later, however, than eight Banking Days before the Closing Date,
the Sellers shall notify the Purchaser of the Purchase Price that results from
the Purchase Price Adjustment pursuant to Clause 3.1 together with the relevant
underlying calculations and figures. The Purchaser and its advisers shall be
given reasonable opportunity to verify the calculations of the amounts provided
by the Sellers and to negotiate in good faith a potential adjustment of the
amounts and the Purchase Price Adjustment, taking into account the short time
period remaining until the Closing. In case that there is any disagreement which
cannot be settled until the fifth Banking Day prior to Closing, the Sellers’
calculation shall prevail other than in case of obvious calculation errors (the
amount so determined hereinafter referred to as the “Preliminary Purchase
Price”).

 

  (b) On the Closing Date the Purchaser shall pay to the Sellers the Preliminary
Purchase Price or, should the Final Purchase Price have already been calculated
on the Closing Date pursuant to Clauses 3.3 or 3.4 (hereinafter referred to as
the “Final Purchase Price”), the Final Purchase Price; in each case payment
shall be made as follows:

 

  (i) To the extent that the Sellers announce at least 5 Banking Days prior to
the Closing Date and deliver on the Closing Date to the Purchaser a guarantee on
first demand substantially in the form of Annex 2.2 (b)-1 (the “Seller’s
Guarantee”), which is provided by a German major commercial bank or German
savings bank for the Trust Amount allocated pursuant to the [*] to the relevant
Seller and is used to secure possible claims of the Purchaser against the
Sellers for breach of Guarantees pursuant to Clause 5 of this Share Purchase
Agreement (the “Purchaser’s Claims”), i.e. EUR [*] to secure potential Purchaser
Claims against Möller-Bornemann (the “Möller-Bornemann Trust Amount”), EUR [*]
to secure potential Purchaser Claims against Wülfing Vermögensverwaltung (the
“Wülfing Trust Amount”) and EUR [*] to secure potential Purchaser Claims against
BWK (the “BWK Trust Amount”), the Purchaser has to pay to the Sellers a total
amount equal to the Preliminary Purchase Price or, if on

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

17



--------------------------------------------------------------------------------

  the Closing Date the Final Purchase Price is already determined (this amount
directly payable to the Sellers on the Closing Date the “Immediately Payable
Purchase Price”) an amount corresponding to the [*], i.e. [*] of the Immediately
Payable Purchase Price to Möller-Bornemann, [*] of the Immediately Payable
Purchase Price to Wülfing Vermögensverwaltung and [*] of the Immediately Payable
Purchase Price to BWK.

 

  (ii) To the extent that one or numerous Sellers fail to announce the delivery
of Seller’s Guarantees at the latest 5 Banking Days prior to the Closing Date or
fail to deliver the Seller’s Guarantees on the Closing Date, the Purchaser has
to

 

  •  

pay on an account indicated by O&R Oppenhoff & Rädler AG
Wirtschaftsprüfungsgesellschaft Steuerberatungsgesellschaft (the “Trustee”) to
the Purchaser before the Closing Date (the “Trust Account”) each the
Möller-Bornemann Trust Amount, the Wülfing Trust Amount and the BWK Trust Amount
(together the “Trust Amount”) following closer instructions of a trust
agreement, which has to be entered into with the Sellers, who do not deliver a
Seller’s Guarantee, and shall have the principle form of Annex 2.2 (b)-2 as
attached hereto. The Trust Amount serves exclusively to secure potential claims
of the Purchaser based on breach of the guarantees contained in Clause 5 of this
Purchase Agreement (the “Purchaser Claims”) against the relevant Sellers, each
up to the amount of the Möller-Bornemann Trust Amount, the Wülfing Trust Amount
and/or the BWK Trust Amount. Each of the Sellers shall be at any time entitled
to claim at its own cost, in accordance with the terms of the trust agreement,
payment by the Trustee of the Trust Amount attributable to such Seller in
accordance with the [*] against delivery of a guarantee payable on first request
by a German major commercial bank or German savings bank covering the Trust
Amount attributable to such Seller in accordance with the [*] and substantially
in the form at Annex 2.2. (b).1.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

18



--------------------------------------------------------------------------------

  •  

to the Sellers an aggregate amount equal to the Preliminary Purchase Price less
the Trust Amount, or, should the Final Purchase Price have already been
calculated on the Closing Date, an amount equal to the Final Purchase Price less
the Trust Amount (this amount immediately payable to the Sellers on the Closing
Date hereinafter referred to as the “Immediately Payable Purchase Price”), in
accordance with the [*], i.e. [*] of the Immediately Payable Purchase Price to
Möller-Bornemann, [*] of the Immediately Payable Purchase Price to Wülfing
Vermögensverwaltung and [*] of the Immediately Payable Purchase Price to BWK.

For purposes of clarification: The Purchaser has to pay the Möller-Bornemann
Trust Amount, the Wülfing Trust Amount and the BWK Trust Amount in each case
only once, either when a Seller’s guarantee is granted directly to the relevant
Seller or to the Trustee for this Seller. The Immediately Payable Purchase Price
is therefore determined by the delivery or failure of delivery of the Seller’s
Gurantee.

 

  (c)

For the period from (and including) the Economical Effective Date up to (and
excluding) the date of payment, but in any event no longer than until the [*]th
calendar day following the Economic Effective Date, or if later, 5 Banking Days
after the day on which the condition listed in Clause 4.2 (a) is met, interest
shall accrue on the Preliminary Purchase Price or the Final Purchase Price
payable pursuant to Clause 2.2 (b) at a rate of [*]% per annum. The interest
shall be calculated on an actual/360 day count basis and shall be payable by the
Purchaser to the Sellers on the Closing Date together with the Immediately
Payable Purchase Price, in accordance with the [*].

 

2.3 Payment of the adjustment

 

  (a) If the Preliminary Purchase Price was paid on the Closing Date and if the
Final Purchase Price exceeds the Preliminary Purchase Price, the Purchaser shall
pay the difference to the Sellers in accordance with the [*], i.e., the
Purchaser shall pay [*] of the difference to Möller-Bornemann, [*] to Wülfing
Vermögensverwaltung, and [*] to BWK.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

19



--------------------------------------------------------------------------------

  (b) If the Preliminary Purchase Price was paid on the Closing Date and if the
Final Purchase Price is lower than the Preliminary Purchase Price, the Sellers
shall repay the difference to the Purchaser in accordance with the [*], i.e.,
[*] of the difference shall be paid by Möller-Bornemann, [*] by Wülfing
Vermögensverwaltung, and [*] by BWK. The Sellers shall not be jointly and
severally liable for the difference; rather, they shall be liable only to the
extent of their interests stipulated in the preceding sentence.

 

  (c) Any and all payments pursuant to Clause 2.3 (a) or (b) shall be due within
ten Banking Days following the calculation of the Final Purchase Price pursuant
to Clause 3.

 

  (d) For the period from (and including) the Closing Date up to (and excluding)
the date of payment, interest shall accrue on any outstanding amount owed
pursuant to Clause 2.3 (a) or (b) at a rate of [*]% per annum. The interest
shall be calculated on an actual/360 day count basis and shall be payable
together with the payment on which it accrues.

 

2.4 Terms of payment; Legal consequences of late payment; Exclusion of set-off
and retention rights

 

  (a) The amounts to be paid pursuant to this Clause 2 shall be remitted
irrevocably without any cost deductions (notwithstanding any costs charged by
the receiving bank) on the respective due date with same-day value date in the
form of immediately available funds in euros to the following accounts of the
Parties and to the Trust Account:

 

  (i) account for payments to Möller-Bornemann

[*]

Bankleitzahl [*]

Kontonummer [*];

 

  (ii) account for payments to Wülfing Vermögensverwaltung

[*]

Bankleitzahl [*]

Kontonummer: [*];

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

20



--------------------------------------------------------------------------------

  (iii) account for payments to BWK

[*]

Bankleitzahl: [*]

Kontonummer: [*];

 

  (iv) account for payments to the Purchaser

[*]

bank routing number [*]

account number: [*];

 

  (v) account for payments to the Trust Account

    to be agreed upon on the trust agreement.

Each Party may designate an account deviating from the above account with a
notice period of 5 Banking Days by notice to all other Parties.

 

  (b) Pursuant to section 4 no. 8 f) of the German VAT Act (Umsatzsteuergesetz –
UStG), the Purchase Price shall not be subject to value added tax. The Sellers
undertake not to opt for value added tax pursuant to section 9 para. 1 of the
German VAT Act. Should any value added tax nevertheless be payable on the
Purchase Price, be it due to amendments of law or for other reasons, the
Purchaser shall (i) pay such value added tax in addition to the Purchase Price
or (ii) pay such value added tax to the competent tax authority, which shall not
lead to a reduction of the Purchase Price, if and to the extent that (x) in case
of (i) above such value added tax is owed to the Tax Authority (as defined
below) by the Sellers, or (y) in case (ii) above such value added tax is owed to
the Tax Authority (as defined below) by the Purchaser, with the restriction that
in case (i) above the Sellers do not have to pay the value added tax in addition
and in case (ii) above the Purchase Price is reduced by the value added tax, if
such value added tax is or has been triggered because the Sellers’ (or one or
some Sellers) opted for value added tax contrary to the undertaking in the
second sentence of this § 2.4 (b). In this case the Sellers undertake to issue
without undue delay a proper invoice in line with the value added tax act, the
corresponding guidelines and other administrative guidance.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

21



--------------------------------------------------------------------------------

  (c) Should any payment due pursuant to this Clause 2 not be made in time, the
Party to which the payment is due shall be entitled to charge interest at a rate
of 4% per annum from the due date without having to furnish proof of the default
in payment. The interest shall be calculated on an actual/360 day count basis.
This shall not affect any further claims for default in payment.

 

  (d) With a view to any payment obligations under this Clause 2, the Parties
shall be entitled to set off or withhold payments only to the extent to which
the counterclaims have been acknowledged in writing by the relevant Party, or
have been acknowledged by a binding decision of a court or arbitral tribunal.

Clause 3

Economical Effective Date Statements

 

3.1 Preparation and audit

The Sellers have already caused the management of Bornemann GmbH to draw up
consolidated financial statements (balance sheet, profit and loss account) of
the Bornemann Group as at the Economical Effective Date (hereinafter referred to
as the “Economical Effective Date Statements”) and to have these statements
audited by the auditing firm Ebner Stolz Mönning & Bachem (“EbnerStolz”)). The
Sellers shall without undue delay after the conclusion of this Agreement cause
the management of Bornemann GmbH to draw up an annex to the Economical Effective
Date Statements in which all Taxes payable by the Bornemann Entities to any Tax
Authority, which are covered by any liability or provision shown in the
Economical Effective Date Statements, are specifically set out as regards their
respective merits and their respective amount (“Tax Annex”) and to have this Tax
Annex audited by EbnerStolz. The Sellers shall provide the Purchaser with the
Economical Effective Date Statements together with the audit opinion issued by
EbnerStolz, the underlying single-entity financial statements of the individual
Bornemann Entities as at the Economical Effective Date, the Tax Annex and the
calculation of the Purchase Price adjusted pursuant to Clause 2.1 (hereinafter
the “Purchase Price Adjustment”) as soon as possible, no later, however, than
within 45 calendar days from the conclusion of this Share Purchase Agreement.
The preparation of the Economical Effective Date Statements shall be preceded by
taking an inventory as at the Economical Effective Date. The Sellers shall grant
the Purchaser and its agents the opportunity to

 

22



--------------------------------------------------------------------------------

participate in the inventory-taking process, unless this process has already
been completed before the conclusion of this Share Purchase Agreement. The
Sellers and the Purchaser shall [*] EbnerStolz [*] in connection with the audit
of the Economical Effective Date Statements of the Tax Annex.

 

3.2 Accounting principles

The Economical Effective Date Statements shall be prepared in accordance with
the provisions of the German Commercial Code (Handelsgesetzbuch – HGB) and the
in each case applicable German generally accepted accounting principles
(together “German GAAP”) applied consistently with past practice. The Purchaser
acknowledges the accounting policies, procedures and principles used for
preparation of the annual accounts of the Bronemann Entities and the
consolidated annual accounts of Bornemann GmbH, each as of 31 December 2011,
including those applicable to taking of inventory. The Parties agree that in the
Economical Effective Date Statements no provisions shall be reflected for
restructuring and similar measures that have not yet been resolved upon but
which are only intended by the Purchaser. The preparation shall proceed on the
assumption that the Economical Effective Date coincides with the end of a
financial year.

 

3.3 Audit

Should the Purchaser be of the opinion that the Economical Effective Date
Statements have not been prepared in compliance with the principles referred to
in Clause 3.2, or that the Tax Annex does not correctly show the Taxes which are
covered by liabilities and provisions of the Economical Effective Date
Statements, or that the Purchase Price Adjustment pursuant to Clause 3.1 does
not correspond to this Share Purchase Agreement, the Purchaser shall be entitled
to notify the Sellers thereof in writing within one month following Closing but
at least two month following receipt of the documents referred to in Clause 3.1,
specifying the balance sheet items and the individual items concerned and the
amounts which, in the opinion of the Purchaser, need to be adjusted. The
notification must explain in reasonable detail the reasons for each objection.
Should the Purchaser fail to raise objections against the Economical Effective
Date Statements presented, or against the Tax Annex by the Sellers, or against
the Purchase Price Adjustment of the Sellers, in time or not raise such
objections at all, for the purposes of this Share Purchase Agreement these shall
be deemed to have been finally accepted by the Purchaser with binding effect.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

23



--------------------------------------------------------------------------------

3.4 Settlement of disputes, expert opinion

Should the Parties prove unable to settle disputes regarding the Economical
Effective Date Statements and/or the Tax Annex and/or the Purchase Price
Adjustment within four weeks from the Sellers’ receipt of the notification
pursuant to Clause 3.3, such disputes shall be resolved with final and binding
effect on all Parties upon request of either Party by a neutral auditor acting
as an expert (Schiedsgutachter) (rather than as an arbitrator (Schiedsrichter))
on the basis of the principles and rules stipulated in Clauses 2 and 3. Should
the parties fail to agree on an expert within this period, the chairman of the
board of directors (Vorstand) of the German Institute of Certified Public
Accountants (Institut der Wirtschaftsprüfer e. V - IdW) in Düsseldorf, Germany,
shall decide upon the expert upon request of either party. The expert so
determined can be commissioned jointly by all Parties or by just one Party in
the name of all Parties. The expert shall fulfil his or her duties on the basis
of a contractual agreement that either largely corresponds to the draft letter
commissioning the expert attached as Annex 3.4 or that is agreed upon by all
Parties together with the expert. In rendering its decision, the expert shall be
instructed to remain within the range of values allocated by the Parties to each
item in dispute. The decision taken by the expert shall be binding upon the
Parties as stipulated in section 319 para. 1 of the German Civil Code. The
expert shall also decide on the allocation of its fees between the Sellers and
the Purchaser on a pro rata basis according to the degree to which they were
successful or not according to the expert’s decision.

 

3.5 Access rights

Before the Closing Date the Sellers shall grant the Purchaser, its agents and
the expert access to all documents and information that is, in the reasonable
discretion of the Purchaser, relevant to reviewing the Economical Effective Date
Statements, and shall enable the Purchaser, its agents and the expert to talk to
the managing directors (Geschäftsführer) and all relevant employees of the
Bornemann Entities and EbnerStolz (releasing EbnerStolz from any confidentiality
duties) and shall procure that the managing directors and employees of the
Bornemann Entities provide all reasonable assistance required by the Purchaser.
After the Closing Date the Purchaser shall grant the Sellers, their respective
agents and the expert access to all documents and information relevant to
drawing up of or – in case of objections by the Purchaser – deciding on
disagreements regarding the Economical Effective Date Statements, and shall
enable the Sellers, their respective agents and the expert to talk to the
managing directors and all relevant employees of the

 

24



--------------------------------------------------------------------------------

Bornemann Entities and to EbnerStolz (releasing EbnerStolz from any
confidentiality duties), and the Purchaser shall procure that the managing
directors and employees of the Bornemann Entities provide all reasonable
assistance required by the Sellers.

Clause 4

Closing

 

4.1 Closing Date

Eight Banking Days after the transmission of the documents mentioned in Clause
3.1 (audited Economic Effective Date Accounts and Purchase Price Adjustment) to
the Purchaser, but not earlier than on the fifth Banking Day after the day on
which the condition referred to in Clause 4.2 (a) is satisfied, while in case of
a materialization of any events listed in Clause 4.2 (b) the Purchaser may
abstain from Closing altogether. Closing of this Share Purchase Agreement shall
occur through performance of the acts specified in Clause 4.4. Closing shall
occur in the offices of Hengeler Mueller in Düsseldorf, starting at 8.00 a.m.
The Parties shall be free to agree upon another Closing Date or place. In this
Share Purchase Agreement the day on which Closing of this Share Purchase
Agreement occurs is referred to as the “Closing Date”.

 

4.2 Closing conditions

 

  (a) The obligation of each Party to the perform the acts at Closing of this
Share Purchase Agreement shall be subject to the condition precedent that the
implementation of the merger project pursuant to section 41 of the German Act
against Restraints of Competition (Gesetz gegen Wettbewerbsbeschränkungen – GWB)
is permissible.

 

  (b) No event has occurred which results in [*] of Bornemann GmbH in
Obernkirchen.

 

  (c) As far as legally permissible, each Party whose obligation is subject to a
closing condition shall be entitled to waive this condition. All closing
conditions shall be deemed to have been satisfied upon Closing pursuant to
Clauses 4.1 and 4.4 of this Share Purchase Agreement.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

25



--------------------------------------------------------------------------------

4.3 Cooperation in merger control proceedings

 

  (a) The Parties shall cooperate closely and use their best efforts to ensure
that the closing condition referred to in Clause 4.2 (a) is satisfied as soon as
possible. The Purchaser shall notify the German Federal Cartel Office
(Bundeskartellamt) of the merger project established by this Share Purchase
Agreement without undue delay, no later, however, than within eight Banking Days
from the notarisation of this Share Purchase Agreement. The Sellers shall
provide the Purchaser with all assistance and information on the Bornemann Group
required by the Purchaser for the notification or by merger control authorities.
The Purchaser shall consult with the Sellers and their advisors before
submitting notifications, pleadings, statements and other letters to the
responsible competition authorities and shall, subject to the last sentence of
this Clause 4.3 (a) provide the Sellers and their advisors with drafts for
review and comments in a timely manner. The Purchaser shall, subject to the last
sentence of this Clause 4.3 (a), (i) allow the Sellers and their advisers to
take part in all major meetings or conferences held with authority
representatives with regard to the transaction set out in this Share Purchase
Agreement and (ii) shall forward to the Sellers copies of all notices, pleadings
and other correspondence concerning this project between the Purchaser and the
competition authorities without undue delay. If and to the extent the
aforementioned files and documents could, in the reasonable opinion of the
Purchaser, possibly lead to a disclosure of sensitive information from a
competition point of view to the Sellers, the Purchaser shall blank out the
relevant information in the files and documents intended for the Sellers and
shall make them available only to the legal advisors of the Sellers subject to
their professional duty of secrecy as attorneys.

 

  (b)

The Purchaser undertakes to accept and to fulfil any and all obligations,
conditions and commitments that the responsible competition authorities deem to
be a prerequisite for approving the transaction provided that such obligations,
conditions or commitments do not and will not, in the reasonable opinion of the
Purchaser, materially negatively prejudice the operation of the business as
conducted by any Bornemann Entity or by the Purchaser or an Affiliate of the
Purchaser. Irrespective of the foregoing, the Purchaser shall in no event be
obliged to accept any obligations, conditions or commitments to fully or partly
divest the business

 

26



--------------------------------------------------------------------------------

  of the Bornemann Entities, of the Purchaser or Affiliates of the Purchaser,
save and except for the [*]. No Party shall be obliged to appeal against a
decision of a responsible competition authority. The Parties agree that the
Purchaser shall not be entitled to demand an adjustment of the Purchase Price or
an amendment of this Share Purchase Agreement due to or as a result of its
fulfilment or satisfaction of potential requirements, conditions or commitments.

 

4.4 Acts to be performed on the Closing Date

On the Closing Date the Parties shall concurrently perform, or initiate the
performance of, the following acts:

 

  (a) conclusion of a notarised share assignment agreement relating to all the
Sold Shares pursuant to Annex 4.4 (a);

 

  (b) payment of the Preliminary Purchase Price or, should the Final Purchase
Price have already been calculated on the Closing Date, of the Final Purchase
Price, together with any interest attributable to each of them, by the Purchaser
in compliance with Clauses 2.2 (b), 2.2 (c) and 2.4 to the Sellers and – if and
to the extent that no Sellers Guarantee pursuant to Clause 2.2 (b) was delivered
– to the Trust Account;

 

  (c) delivery of the Seller’s guarantees by the Sellers and – if and to the
extent that no Sellers Guarantee pursuant to Clause 2.2 (b) was delivered –
Entering into the Trust Agreement pursuant to Clause 2.2 (b);

 

  (d) surrender of the declarations of resignation from office
(Amtsniederlegungserklärungen) of the members of the advisory board (Beirat) of
Bornemann GmbH pursuant to Clause 7.3 by the Sellers;

 

  (e) delivery to the Purchaser of any and all confidentiality agreements with
third parties which had access to the data room with documents relating to
Bornemann GmbH and/or another Bornemann Entity and that are the basis for rights
of Bornemann Entities, irrespective of whether these confidentiality agreements
have been entered into with the Sellers or its advisors, except to the extent
that Bornemann GmbH is already in possession of copies (including electronic
copies);

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

27



--------------------------------------------------------------------------------

  (f) the Sellers shall hand over to the Purchaser a Merrill Datasite DVDs on
which the Due Diligence Documents are saved, provided that the Parties agree
that the Merrill Data Site DVDs shall not contain any documents disclosing the
identity of other bidders;

 

  (g) by way of signing respective closing minutes, the Sellers and the
Purchaser shall confirm to each other that Closing has occurred in accordance
with this Share Purchase Agreement.

Clause 5

Sellers’ Guarantees

 

(a) The Sellers give the Purchaser an absolute abstract guarantee
(verschuldensunabhängige Einstandspflicht) within the meaning of section 311
para. 1 of the German Civil Code that the statements set forth in this Clause 5
(hereinafter referred to as the “Guarantees”) are true and correct as at the
date this Share Purchase Agreement will be concluded and regarding the
Guarantees in Clauses 5.1 to 5.3 will be true and correct as at the Closing
Date, unless they expressly relate to a specific point in time. The Guarantees
included in this Clause 5 are given individually by each Seller, unless a
Guarantee is explicitly given by only one Seller. The content and scope of the
Guarantees as well as the legal consequences of a Guarantee being incorrect
shall be exclusively governed by this Share Purchase Agreement. This shall in
particular apply to the liability provisions pursuant to Clause 8, which form an
integral part of these Guarantees. For the avoidance of doubt, the Guarantees
neither constitute quality agreements within the meaning of section 434 of the
German Civil Code nor guarantees within the meaning of sections 443, 444 of the
German Civil Code.

 

(b) Except for the guarantees contained in Clauses 5.5 (e) through (g) and 5.10
(d) through (f), all guarantees contained in Clauses 5.4 through 5.14 are
limited to the Sellers’ Knowledge.

 

28



--------------------------------------------------------------------------------

(c) To the extent to which the Sellers give Guarantees pursuant to this Clause 5
that are limited to the scope of their knowledge, knowledge of each Seller must
[*]. For the purposes of this Clause 5, a Seller’s respective knowledge shall
comprise knowledge of all circumstances of which a person that is attributed to
the respective Seller pursuant to Annex 5 is aware at the time this Share
Purchase Agreement is concluded, after the persons attributed to the respective
Seller pursuant to Annex 5 shall have presented

 

  (i) the guarantees in Clauses 5.3 through 5.8 and 5.10 through 5.14 to Messrs
[*], [*], [*], [*] and [*] and

 

  (ii) the guarantees in Clause 5.9 to [*]

for review, explained its relevance in detail, given the mentioned persons
sufficient time for review and subsequently have conducted a due interrogation,
where knowledge as of the date of signing of this Share Purchase Agreement is
relevant no earlier than seven calendar days before the signing of this Share
Purchase Agreement, whereby knowledge attributable to one Seller shall not be
attributed to any other Seller.

 

5.1 Existence and authority of the Sellers

 

  (a) Möller-Bornemann guarantees that

 

  (i) Möller-Bornemann is a duly existing company with limited liability under
German law;

 

  (ii) Möller-Bornemann is fully authorised to enter into this Share Purchase
Agreement and to freely dispose of the Möller-Bornemann Shares;

 

  (iii) any and all approvals and consents required to be obtained from
Möller-Bornemann’s relevant corporate bodies or from third parties (except for
public authorities and other public bodies) have been obtained other than those
expressly set forth in this Share Purchase Agreement;

 

  (iv) neither the conclusion nor (provided the merger control approvals
referred to above are granted) the Closing of this Share Purchase Agreement by
Möller-Bornemann violate a court ruling or a decision taken by a public
authority.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

29



--------------------------------------------------------------------------------

  (b) Wülfing Vermögensverwaltung guarantees that

 

  (i) Wülfing Vermögensverwaltung is a duly existing civil-law partnership under
German law;

 

  (ii) Wülfing Vermögensverwaltung is fully authorised to enter into this Share
Purchase Agreement and to freely dispose of the Wülfing Shares;

 

  (iii) any and all approvals and consents required to be obtained from Wülfing
Vermögensverwaltung’s relevant corporate bodies or from third parties (except
for public authorities and other public bodies) have been obtained other than
those expressly set forth in this Share Purchase Agreement;

 

  (iv) neither the conclusion nor (provided the merger control approvals
referred to above are granted) the Closing of this Share Purchase Agreement by
Wülfing Vermögensverwaltung violate a court ruling or a decision taken by a
public authority.

 

  (c) BWK guarantees that

 

  (i) BWK is a duly existing company with limited liability under German law;

 

  (ii) BWK is fully authorised to enter into this Share Purchase Agreement and
to freely dispose of the BWK Shares;

 

  (iii) any and all approvals and consents required to be obtained from BWK’s
responsible corporate bodies or from third parties (except for public
authorities and other public bodies) have been obtained other than those
expressly set forth in this Share Purchase Agreement;

 

  (iv) neither the conclusion nor (provided the merger control approvals
referred to above are granted) the Closing of this Share Purchase Agreement by
BWK violate a court ruling or a decision taken by a public authority.

 

30



--------------------------------------------------------------------------------

5.2 Shares

 

  (a) Möller-Bornemann guarantees that

 

  (i) Möller-Bornemann is the unrestricted owner of the Möller-Bornemann Shares
and the Möller-Bornemann Shares, the Wülfing Shares and the BWK Shares
constitute all shares in Bornemann GmbH;

 

  (ii) the Möller-Bornemann Shares are free and clear of third-party rights, and
no pre-emption rights, options or other (conditional or unconditional)
acquisition rights of third parties or sub-interests exist with regard to these
shares; and

 

  (iii) the Möller-Bornemann Shares have been fully paid in, are freely
negotiable or transferable and free of any additional payment obligations
(Nachschusspflichten). In relation to the Möller-Bornemann Shares, no open or
hidden repayments of capital (Einlagenrückgewähr), no hidden distributions of
profits (verdeckte Gewinnausschüttungen) and no hidden contributions in kind
(verdeckte Sacheinlagen) have been made.

 

  (b) Wülfing Vermögensverwaltung guarantees that

 

  (i) Wülfing Vermögensverwaltung is the unrestricted owner of the Wülfing
Shares and the Möller-Bornemann Shares, the Wülfing Shares and the BWK Shares
constitute all shares in Bornemann GmbH;

 

  (ii) the Wülfing Shares are free and clear of third-party rights, and no
pre-emption rights, options or other (conditional or unconditional) acquisition
rights of third parties or sub-interests exist with regard to these shares; and

 

  (iii) the Wülfing Shares have been fully paid in, are freely negotiable or
transferable and free of any additional payment obligations
(Nachschusspflichten) In relation to the Wülfing Shares, no open or hidden
repayments of capital (Einlagenrückgewähr), no hidden distributions of profits
(verdeckte Gewinnausschüttungen) and no hidden contributions in kind (verdeckte
Sacheinlagen) have been made.

 

  (c) BWK guarantees that

 

  (i) BWK is the unrestricted owner of the BWK Shares and the Möller-Bornemann
Shares, the Wülfing Shares and the BWK Shares constitute all shares in Bornemann
GmbH;

 

31



--------------------------------------------------------------------------------

  (ii) the BWK Shares are free and clear of third-party rights, and no
pre-emption rights, options or other (conditional or unconditional) acquisition
rights of third parties or sub-interests exist with regard to these shares; and

 

  (iii) the BWK Shares have been fully paid in, are freely negotiable or
transferable and free of any additional payment obligations
(Nachschusspflichten). In relation to the BWK Shares, no open or hidden
repayments of capital (Einlagenrückgewähr), no hidden distributions of profits
(verdeckte Gewinnausschüttungen) and no hidden contributions in kind (verdeckte
Sacheinlagen) have been made.

 

5.3 Legal situation of the Bornemann Entities

 

  (a) The statements in Recitals 1 to 4 are correct and complete.

 

  (b) Bornemann GmbH is a duly existing company with limited liability under
German law and each of the Bornemann Subsidiaries is a company duly established
and existing under the law specified in and with the legal form referred to in
Annex P.6.

 

  (c) The companies which are either indirectly or directly solely owned by
Bornemann GmbH, or in which Bornemann GmbH indirectly or directly owns itself a
majority interest, are listed in Annex P.6 in their entirety, and except for the
shareholdings described in Annex 5.3 (c), none of the Bornemann Entities holds
shares in other companies. Each of Bornemann GmbH and the other companies
referred to in Annex P.6 are unrestricted owners of shares in other Bornemann
Entities as described in Annex P.6. The shares referred to in Annex P.6 are free
and clear of third-party rights. No pre-emption rights, options or other
(conditional or unconditional) acquisition rights of third parties or
sub-interests exist with regard to these shares. The shares referred to in
Annex P.6 have been fully paid in, are freely negotiable or transferable and
free of any additional payment obligations (Nachschusspflichten). To the
Sellers’ knowledge, in relation to the interests held in the companies listed in
Annex P.6, no open or hidden repayments of capital (Einlagenrückgewähr), no
hidden distributions of profits (verdeckte Gewinnausschüttungen) and no hidden
contributions in kind (verdeckte Sacheinlagen) have been made in the last five
years prior to the date of signing of this Share Purchase Agreement.

 

32



--------------------------------------------------------------------------------

  (d) The current articles of association (Gesellschaftsvertrag) of
Bornemann GmbH are dated 21 May 2008. The Purchaser has been provided with a
true and complete copy of these articles and of the articles of association and
statutes of each Bornemann Subsidiary before the conclusion of this Share
Purchase Agreement.

 

  (e) Any facts, measures and other documents required by applicable law to be
filed with the competent commercial or other public register in order to be
valid or otherwise have been, to the Sellers’ knowledge, completely, duly and
timely filed and, to the extent possible, registered.

 

  (f) No insolvency proceedings or similar proceedings in another jurisdiction
have been instituted over the assets of Bornemann GmbH or of the other Bornemann
Entities. No petition for the institution of such proceedings has been filed by
the Sellers or the Bornemann Entites or, to the Sellers’ knowledge, by third
parties, and no circumstances exist that would require a Material Bornemann
Entity to file a petition for the opening of such proceedings and to the
Sellers’ knowledge no circumstances exist that would require another Bornemann
Entity to file a petition for the opening of such proceedings.

 

  (f) With a view to the Bornemann Entities, no enterprise agreements pursuant
to sections 291, 292 of the German Stock Corporation Act (Aktiengesetz – AktG),
no silent partnership agreements and no other agreements exist that would grant
a third party (outside of the Bornemann Group) control over a Bornemann Entity
or the right to participate in the profits, revenues, assets or equity (or the
value thereof) of a Bornemann Entity.

 

5.4 Financial statements for 2011

The consolidated and audited financial statements of Bornemann GmbH for the
years ended 31 December 2010 and 31 December 2011 and the financial statements
of each Bornemann Entity for the year ended 31 December 2011, which have been
presented to the Purchaser and are attached to this Share Purchase Agreement as
Annex 5.4-1,

 

  (i) have been drawn up with the diligence of a prudent business man based on
proper accounting principles and in accordance with accounting principles
generally accepted in the respective jurisdiction they have been prepared for in
accordance with the accounting guidelines applied by the Bornemann Entities and
applicable legal provisions in each case consistent with past practice; and

 

33



--------------------------------------------------------------------------------

  (ii) with due respect to these principles, give a true and fair view of the
assets, liabilities, financial position, and profit or loss of the Bornemann
Entities as at 31 December 2010 and 31 December 2011, respectively,

unless Annex 5.4.-2 or the notes to the respective financial statements for the
year ended 31 December 2010 or 31 December 2011, respectively, stipulate
otherwise. Annex 5.4-1 also contains the audit opinion provided by EbnerStolz.
Errors or erroneous statements in the financial statements of the Bornemann
Entities, save and except for Bornemann GmbH,for the year ended 31 December 2011
shall only constitute a violation of this guarantee if such error or erroneous
statement has not been corrected, adjusted or otherwise eliminated in the
consolidated financial statements of Bornemann GmbH for the year ended
31 December 2011.

 

5.5 Assets

 

  (a) Except for the restrictions indicated in this Clause 5.5 and the
respective annexes, the Bornemann Entities as (legal or economic) owners or on
the basis of lease, lend, leasing, licence or other agreements, which have been
entered into in the normal and ordinary course of business, have at their
disposal all material assets which are material to the operation of the
respective businesses of the Bornemann Entities, including information
technology and in particular fixed and current assets (other than intangible
assets, which are subject to Clause 5.6).

 

  (b) The assets (including any vested rights (Anwartschaften)) held by
Bornemann Entities covered by Clause 5.5 (a) are free and clear of restraints on
disposal or rights of third parties, except for (i) reservations of title or
other security interests of suppliers, carriers, tradesmen and similar business
partners that serve to secure their claims from Bornemann Entities;
(ii) statutory liens or security interests (including security interests in
favour of tax authorities or other corporations under public law); (iii) liens
or security interests of banks and credit institutions pursuant to the usual
general terms and conditions of banks and savings institutions (Sparkassen) with
regard to cash or other assets paid to or deposited in accounts held with these
banks or credit institutions; (iv) easements and similar title to real property
as reflected in the respective land registers (such as rights of way or pipeline
wayleave); and (v) the collateral listed in Annex 5.5 (b).

 

34



--------------------------------------------------------------------------------

  (c) Annex 5.5 (c)-1 list in its first part all plots of land, buildings and
premises owned by the Bornemann Entities and in its second part all plots of
land, buildings and premises rented or otherwise used by the Bornemann Entities.
The Bornemann Entities have full and unrestricted title to and possession of all
land, buildings and premises listed in the first part of Annex 5.5 (c)-1 and no
Bornemann Entity has disposed of any such owned land, buildings or premises or
undertaken measures in respect of such disposals. Except for the charges shown
in current land register excerpts, the owned land, buildings and premises are
not subject to charges registerable in the land register nor to charges that are
not registerable, nor to other restrictions or rights of third parties,
including public building charges (Baulasten). No Bornemann Entity has agreed to
concede such rights. All material claims for interest, taxes, public dues, costs
and adjacent owner’s contributions (Anliegerbeiträge) relating to the land,
buildings and premises listed in the first part of Annex 5.5 (c)-1 have been
paid on their due dates. The remaining lease terms for the land, buildings and
premises used, but not owned, by the Bornemann Entities are correctly listed in
the second part of Annex 5.5 (c)-1. No rents or fees payable in respect of the
such land, buildings and premises are in the course of being reviewed otherwise
than in accordance with the terms of the relevant commercial lease or land
lease. No fact exists which could lead either to the premature rescission of a
lease or to the refusal to renew a lease without payment of compensation. Except
for the facts stated on Annex 5.5(c)-2 the condition and current use of land,
buildings and other premises violate no building codes or restrictions and are
with respect to applicable administrative regulation and other legal provisions
unassailable.

 

  (d) All material assets of the Bornemann Entities (including information
technology assets) are fully operational and in serviceable condition – with the
exception of a normal degree of negligible malfunction. All necessary repairs of
these assets and all maintenance work required pursuant to the existing
maintenance schedules of the Bornemann Entities have been carried out.

 

  (e) Möller-Bornemann guarantees that neither Möller-Bornemann nor an entity
affiliated with Möller Bornemann (except Bornemann Entities) nor their
shareholders own tangible or intangible assets material or used for the business
of a Bornemann Entity.

 

35



--------------------------------------------------------------------------------

  (f) Wülfing Vermögensverwaltung guarantees that neither Wülfing
Vermögensverwaltung nor an entity affiliated with Wülfing Vermögensverwaltung
(except Bornemann Entities) nor their shareholders own tangible or intangible
assets material or used for the business of a Bornemann Entity.

 

  (g) BWK guarantees that BWK does not own tangible or intangible assets
material or used for the business of a Bornemann Entity.

 

5.6 Intangible property rights

 

  (a) Annex 5.6 (a) lists all patents, utility models, design patents,
trademarks, internet domain names, rights to names, Copyrights, and other
industrial property rights (“IP-Rights”) of the Bornemann Entities that are
necessary for the operation of the Bornemann Business as currently conducted,
and the extent to which these IP Rights are registered for the Bornemann
Entities or pending (the rights listed in Annex 5.6 (a) are hereinafter referred
to as the “Bornemann IP Rights”).

 

  (b) The Bornemann Entities are owners of the Bornemann IP Rights. The
Bornemann IP Rights have not been attached by, or pledged to, third parties and
do not otherwise serve as security to a third party. Except for those listed in
Annex 5.6 (c)-2 no exclusive or non-exclusive licenses, other kind of rights to
use, or no-contest agreements have been granted to third parties for any of the
Bornemann IP Rights (except for licenses granted to other companies of the
Bornemann Group).

 

  (c) Annex 5.6 (c)-1 contains a list of all material IP agreements [(except for
standard software license agreements)] by which third parties have granted the
Bornemann Entities a right of use of their IP-Rights (together with the
agreements listed in Annex 5.6 (c)-2 the “IP-Agreements”). Annex 5.6 (c)-2
contains a list of all material IP agreements by which Group Companies have
granted third parties a right of use of their IP-Rights. The IP-Agreements have
neither been terminated nor has any party to them given specific and earnest
notice of termination or expressed any intention to terminate. No party of any
of the IP-Agreements is in breach or default with any material obligation under
the respective agreement.

 

  (d) The Bornemann IP-Rights are free of third party rights.

 

  (e)

No court ruling or decision by a public authority exists with regard to any of
the Bornemann IP Rights that could restrict the use of the right by a Bornemann
Entity. Except for the matters listed in Annex 5.6 (e), no such dispute nor any
other

 

36



--------------------------------------------------------------------------------

  legal dispute which could entail such a restriction is pending, and the
Bornemann Entities have not been threatened in writing with such a legal
dispute. More specifically, no opposition proceedings (Widerspruchsverfahren) or
other proceedings aiming at the cancellation of the Bornemann IP Rights are
pending, except for the matters listed in Annex 5.6 (e). All fees necessary for
the maintenance of the Bornemann IP-Rights have been paid. All filings necessary
for extension periods have been made and all other necessary measures for the
maintenance of the Bornemann IP-Rights have been taken.

 

  (f) In each case except for the matters listed in Annex 5.6 (f), the Bornemann
Entities do not violate any IP-Rights of third parties and the Bornemann
IP-Rights are not violated by third parties. Except for the matters listed in
Annex 5.6 (f), infringement proceedings are neither pending against or from the
Bornemann Entities, nor have any Bornemann Entities been threatened in writing
or otherwise in a specific an earnest manner with the institution of such
proceedings by a third party and neither have the Bornemann Entities threatened
any third party with the institution of such proceedings.

 

  (g) Save for the facts listed in Annex 5.6 (g) the Bornemann Entities are in
accordance with the provision of German laws on employee inventions, comparable
applicable laws in other jurisdictions and based on contractual rights fully
entitled to all inventions made by current and former managing directors and
employees during their service or employment and such managing directors and
employees have been fully and completely compensated under applicable laws and
agreements. In case of unrelated inventions (freie Erfindungen) this only
applies to the extent that the respective invention has a material link to the
business of the Bornemann Entities. There are no pending disputes on German
Employee Inventions Act matters.

 

  (h)

Except for the restrictions indicated in this Clause 5.6 and the annexes, the
Bornemann Entities have at their disposal – whether as owner or on the basis of
licence or other agreement – all IP Rights material for the conduct of their
respective businesses. The Bornemann Entities own the entire know-how, which is
necessary for the development, production, production process or distribution of
all of their current products. The Bornemann Entities further have such know how
as required for the products in development to the extent this is common at each
respective state of development in the business area the Bornemann Entities are
engaged in. None of the Bornemann Entities has provided a third party with
technical know-how or other business or trade secrets which are material to the

 

37



--------------------------------------------------------------------------------

  operation of their respective businesses, except in connection with
cooperation and similar agreements concluded in the ordinary course of business
which impose customary confidentiality obligations upon the third parties
concerned.

 

5.7 Approvals, compliance with the law, environment

 

  (a) Except for the facts stated in Annex 5.7 (a) the Bornemann Entities have
obtained any and all public-law approvals and consents required to conduct their
business in the way it is currently conducted. These approvals have not been
withdrawn, revoked or otherwise cancelled or restricted, and no Bornemann Entity
has been threatened in writing or otherwise in a specific and earnest manner
with the withdrawal or restriction of such an approval by a responsible
authority.

 

  (b) Except for the facts stated in Annex 5.7 (b) the conduct of business of
the Bornemann Entities does comply and has complied during the past 5 years
prior to signing of this Share Purchase Agreement with all applicable material
laws, regulations and other legal provisions, including without limitation
health and safety, data protection, anti-corruption and foreign trade laws, as
well as with the approvals and consents listed in Clause 5.7 (a) (to the extent
to which potential violations can still have adverse effects on the Bornemann
Entities or the Purchaser or its affiliated companies). No employee of the
Bornemann Entities or any person authorized to act on behalf of a Bornemann
Entity has during that period violated any such laws, regulations, provisions,
approvals or consents in connection with the business of the Bornemann Entities
in a way that could lead to a potential liability, fine, loss or other damage of
the Bornemann Entities or the Purchaser or its affiliated companies. Except for
the facts stated in Annex 5.7 (b) no public authority or other third party has
asserted in writing or otherwise in a specific and earnest manner an
infringement of these legal provisions or approvals against any of the Bornemann
Entities before the conclusion of this Share Purchase Agreement. The Guarantees
included in this Clause 5.7 (b) do not apply to intangible property rights,
product liability issues and tax matters.

 

  (c) Except for the facts stated in Annex 5.7 (a) each Bornemann Entity holds
in full force and effect all material Environmental Permits required for its
current business operations and there are no events or circumstances which may
lead to a revocation, suspension or amendment, in full or in part, of any
Environmental Permit.

 

38



--------------------------------------------------------------------------------

Except for the facts stated in Annex 5.7 (b) the business operations of the
Bornemann Entities are and have been managed during the past 5 years prior to
signing of this Share Purchase Agreement in all material respects in compliance
with all Environmental Permits and Environmental Laws. Except for the facts
stated in Annex 5.7 (c) the land, buildings and premises used by the Bornemann
Entities are free of any Contamination, that would require measures for their
removal, safeguards or inspection in accordance with applicable Environmental
Laws. None of the products manufactured, sold or otherwise distributed by the
Bornemann Entities after 31 December 1993 contained asbestos. Except for the
facts stated in Annex 5.7 (b) no Bornemann Entity is or has been during the past
5 years prior to signing of this Share Purchase Agreement materially or with any
material consequences, violating Environmental Law.

“Contamination” means the known or unknown presence of any Hazardous Material in
the Environment.

“Environment” means all or any of the following: air (including the air in
buildings), water (including water bodies, groundwater, water under or within
land or in drains or in sewers), soil, soil gas, land, biota, buildings and
installations or other man-made structures.

“Environmental Law” means the legal provisions and governmental regulations
concerning the protection of the Environment, applicable at the time of the
signing of this Share Purchase Agreement.

“Environmental Permit” means any licence, approval, authorisation, permission,
agreement or exemption granted under Environmental Law.

“Hazardous Material” means any form of asbestos, wastes, pollutants,
contaminants, chemicals, or substances or preparations, or any other natural or
artificial substances (whether solid, liquid or gaseous) that are

 

  (i) defined by an Environmental Law as hazardous, toxic, pollutant or
contaminant, or

 

  (ii) regulated or governed by any Environmental Law, or

 

  (iii) capable of causing harm or damage to the Environment.

 

39



--------------------------------------------------------------------------------

5.8 Litigation

 

  (a) Except for the proceedings referred to in Annex 5.8 (a), the Bornemann
Entities are not involved in any legal or other proceedings or enquiries before
any court or arbitral tribunal or public authority with an amount in dispute of
more than EUR [*] (excluding fees and other litigation costs) or with [*]. None
of the Bornemann Entities has been threatened with the institution of such
proceedings in writing or otherwise in a specific and earnest manner. No
circumstances exist which could reasonably be expected to provide a basis for
such proceedings or enquiries.

 

  (b) No court ruling has been issued, no decision by a public authority has
been taken against and no settlement has been agreed by any of the Bornemann
Entities that materially restricts the continued conduct of its business in the
way it is currently conducted.

 

5.9 Employees

 

  (a) Annex 5.9 (a) lists all managing directors and employees of the Bornemann
Entities whose remuneration (adjusted for variable components such as
profit-sharing and other bonuses) exceeds EUR [*] per annum (the “Bornemann
Employees”). No Bornemann Employee has received or given notice of termination
of his or her employment with the respective Bornemann Entity or has entered
into a termination agreement with any of the Bornemann Entities or has made or
received an offer to enter into such an agreement. No Bornemann Employee has the
intention to terminate his employment. The Bornemann Entities are not bound by
any offer for entering into an employment agreement, which contains a
remuneration in excess of EUR [*] per annum (adjusted for variable components
such as profit-sharing and other bonuses). The Bornemann Entities employ no more
than 590 employees and no less than 575 employees in total as at the date of
signing of this Share Purchase Agreement, while managing directors comparable
foreign employees as well as trainees shall be included.

 

  (b) Annex 5.9 (b) lists all material collective bargaining agreements
(Tarifverträge) and all shop agreements (Betriebsvereinbarungen), social
compensation plans

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

40



--------------------------------------------------------------------------------

  (Sozialpläne), agreements on the reconciliation of interests
(Interessenausgleiche) and other agreements with employee representation bodies
by which Bornemann Entities are bound.

 

  (c) None of the Bornemann Entities is affected by strikes, stoppages of work
or lock-outs. There are no disputes with trade unions, works councils or other
employee representation bodies before any court, authority or conciliation
committee. Except for restrictions contained in the agreements listed in Annex
5.9 (b), the Bornemann Entities are not subject to any restrictions in relation
to operational or personnel changes other than restrictions pursuant to
statutory law.

 

  (d) Annex 5.9 (d) contains a complete and correct list of all pension
commitments and commitments, arrangements and agreements with regard to other
old-age, sickness, invalidity or death benefits (including contributions to
private savings for retirement (including salary conversions)) as well as of all
commitments arrangements and agreements relating to partial retirement by which
the Bornemann Entities are bound (the “Pension Schemes”). The Pension Schemes,
regarding which the annual accounts are required to include provisions or are to
be disclosed in the annual accounts, as well as the amount of the obligations
and the number of beneficiaries are reported as at [*] exclusively in the [*]
actuarial reports by Mercer dated [*] for Bornemann Entities, which have been
provided to the Purchaser (the “Actuarial Reports”). To the extent that the
Pension Schemes have been funded by accumulating assets (such as liability
insurances or assets of the provident fund Joh. Heinr. Bornemann), (i) all
contributions to any funding vehicle or other contractual partners have at all
times been made in accordance with the provisions of the relevant Pension Scheme
and (ii) in respect of these assets the Bornemann Entities will remain entitled
without changes after the Closing Date.

 

  (e) Except for the commitments referred to in Annex 5.9 (e), no severance pay
or other remuneration or benefits of any kind (except for the usual compensation
of additional workload and the like based on the existing employment contracts)
have been granted or promised to any Bornemann Employee or other employees in
connection with the transaction contemplated in this Share Purchase Agreement.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

41



--------------------------------------------------------------------------------

  (f) Except as set forth in Annex 5.9 (f), no works councils or other employee
representative bodies have been formed at any of the Bornemann Entities and the
establishment of such employee representative bodies has not been requested in
writing or otherwise in a specific and earnest manner. The consultation
requirements in respect of the employee representative bodies in the context of
this transaction and its consequences have been complied with. Neither in
connection with this transaction and its consequences nor independent of this
transaction any claims for compensation of detriments (sec. 113 Works
Constitution Act - Betriebsverfassungsgesetz or similar foreign law provisions)
have come into existence against the Bornemann Entities.

 

  (g) There are no agreements or practices in relation to temporary workers
(Leiharbeitnehmer) which are not in compliance with legal requirements.

 

  (h) In the last two years, there have been no occupational accidents that have
caused work stoppages, claims against a Bornemann Entity by the
Berufsgenossenschaft, other insurers or by employees, or material injuries.

 

5.10 Material contracts

 

  (a) Except for the contracts referred to in Annex 5.10 (a)-1 (the “Material
Agreements”), none of the Bornemann Entities is bound by any written, verbal,
implied or other contracts, agreements or commitments of the following kind,
except for contracts for the performance of continuing obligations
(Dauerschuldverhältnisse) that have already been terminated and under which no
main performance, retransfer or other material obligations are still
unfulfilled:

 

  (1) all contracts where the counterparty or the end-customer is located in a
country listed in Annex 5.10 (a)-2, except for fulfilled contracts, regarding
which merely the period for making warranty claims has not yet expired;

 

  (2) on the acquisition or sale or other disposal of investments or shares in
other companies, plants, parts of companies or plants or real property;

 

  (3) joint-venture contracts, shareholder agreements, cooperation, consortium
and similar agreements, including research and development agreements, as well
as secrecy and confidentiality agreements entered into outside the ordinary
course of business;

 

42



--------------------------------------------------------------------------------

  (4) hereditary building right, rental, leasing or other contracts relating to
the use of real property or movable assets which provide for annual payments in
excess of EUR [*];

 

  (5) loan agreements (except for intercompany loans granted among Bornemann
Entities), bonds or debentures, factoring and financial lease agreements or
comparable financing arrangements;

 

  (6) guarantee, surety or indemnification agreements which a Bornemann Entity
concluded to secure liabilities of third parties (except for other Bornemann
Entities);

 

  (7) master agreements with the ten largest sub-suppliers of the Bornemann
Group (measured in terms of total sales generated by the Bornemann Group in the
2011 financial year);

 

  (8) consultancy agreements (i) which provide for a single payment or recurring
payments over a 12 month period by companies of the Bornemann Group in an amount
exceeding EUR [*], (ii) entered into in connection with sales and distribution
activities, or (ii) entered into outside the normal and ordinary course of
business;

 

  (9) sales agent agreements or similar distribution agreements;

 

  (10) agreements or commitments relating to investment allowances
(Investitionszulagen), investment subsidies (Investitionszuschüsse) and other
government aids (Beihilfen) (together referred to as “Subsidies”) of the
Bornemann Entities;

 

  (11) other agreements not covered by Number (9) and containing competition
restrictions or restricting the Bornemann Entities in other ways in their
freedom to operate, extend or restrict their business;

 

  (12) other agreements and obligations not covered by numbers (1) through
(11) which trigger annual payments exceeding EUR [*] payable by a

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

43



--------------------------------------------------------------------------------

  Bornemann Entity and which cannot be terminated with a notice period of twelve
months or less and for which payment by a Bronemann Entity is still outstanding.

 

  (b) Complete and correct copies of all written Material Agreements and
accurate descriptions of the material content and provisions of all other
Material Agreements, as amended, have been made available to the Purchaser
before the conclusion of this Share Purchase Agreement. The Material Agreements
are valid and enforceable against the respective other parties, provided the
other party is able to perform.

 

  (c) None of the Material Agreements (except for agreements covered by Number
(8) and except for agreements covered by Number (9), to the extent that the
termination of the latter is not based on a breach of a contractual duty) has
been terminated nor has any party given notice of termination or any specific
and earnest intention to terminate a Material Agreement. Except for the facts
stated in Annex 5.10 (c) none of the Bornemann Entities violates any of these
contracts, and no other contracting party violates any of these contracts in any
material way.

 

  (d) Except for the facts stated in Annex 5.10 (d) the conclusion or closing of
this Share Purchase Agreement will due to contractual arrangements in the
underlying agreements (i) neither lead to a change or termination of Material
Agreements or an IP-Agreement, (ii) nor result in early maturity of a material
contractual obligation of a Bornemann Entity, nor result in a restriction or
termination of relationships for the purchase or supply used by the Bornemann
Entities with current suppliers or customers.

 

  (e) Möller-Bornemann guarantees that there are no agreements between
Möller-Bornemann, one of its affiliates (except for the Bornemann Entities) or
shareholders of Müller-Bornemann on the one hand and a Bornemann Entity on the
other hand, and that no Bornemann Entity owes any amount or has any other
obligation vis-a-vis Möller-Bornemann or one of its affiliates (except the
Bornemann Entities).

 

  (f) Wülfing Vermögensverwaltung guarantees that there are no agreements
between Wülfing Vermögensverwaltung or one of its affiliates (except for the
Bornemann Entities) or shareholders of Wülfing Vermögensverwaltung on the one
hand and a Bornemann Entity on the other hand, and that no Bornemann Entity owes
any amount or has any other obligation vis-a-vis Wülfing Vermögensverwaltung or
one of its affiliates (except the Bornemann Entities).

 

44



--------------------------------------------------------------------------------

  (g) BWK guarantees that there are no agreements between BWK on the one hand
and a Bornemann Entity on the other hand, and that no Bornemann Entity has a
payment o other obligation vis-a-vis BWK. This guarantee does not extend to any
affiliate of BWK.

 

  (h) Annex 5.10 (h) contains a list for the financial year 2011 of the ten
largest customers and the ten largest suppliers of the Bornemann Entities as
well as of all suppliers (except for standard utility suppliers) which are the
sole source of supply for the Bornemann Entities for goods or services necessary
for the manufacturing of the products of the Bornemann Entities and for which no
alternative supply source at economically not materially unfavourable conditions
is available.

Neither a Seller nor any Bornemann Entity has received a specific and earnest
notice in writing or otherwise that any of the customers or suppliers listed in
Annex 5.10 (h) has cancelled, or materially reduced the extent of, its business
relationship with the Group Companies, or that it intends to do so.

 

5.11 Insurance

Annex 5.11 contains a full and correct list of all insurance contracts concluded
by the Bornemann Entities. The Bornemann Entities have been in the past and
currently are appropriately insured against all risks, against and for such
amounts for which a prudent businessman, who is active in the same sector as the
Bornemann Entities, would usually be insured, including, but without limitation,
business interruption and product liability insurance. None of these insurance
contracts has been terminated or otherwise cancelled or threatened to be
terminated and can neither be terminated nor end automatically based on the
consummation of the acquisition of the Sold Shares by the Purchaser. The
Bornemann Entities have complied with all duties and obligations under these
insurance contracts that are relevant to the validity of the insurance cover, in
particular, all premiums and other payments owed under the insurance contracts
have been made timely. No insured event has occurred that exceeds EUR [*] in an
individual case that has yet to be settled or with regard to which the insurers
deny, contest or question valid cover.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

45



--------------------------------------------------------------------------------

5.12 Product liability, warranty cases

Unless Annex 5.12 provides otherwise,

 

  (a) in the three-year period preceding the conclusion of this Share Purchase
Agreement no product liability claims have been asserted against any of the
Bornemann Entities;

 

  (b) the warranty reports for the years 2010, 2011 and the first half of 2012,
which have been made available by the Seller prior to entering into the Share
Purchase Agreement, have been prepared with commercial care;

 

  (c) none of the Bornemann Entities and no agent acting on its behalf has made
any product recalls, any serial improvement on site or post-sale warnings
related to any product designed, manufactured, sold or distributed by it, nor
has any Bornemann Entity been requested to conduct any measures to such effect
in the two-year period preceding the conclusion of this Share Purchase
Agreement; and

 

  (d) none of the products or services designed, manufactured, sold, distributed
or delivered by the Bornemann Entities over the past three years contain faults
or errors which can reasonably be expected to result in claims of the type
referred to under letter (a), or in a measure of the kind referred to under
letter (c).

 

  (e) all products and services currently and in the past three years designed,
manufactured, sold or distributed are in compliance with all material applicable
regulations, safety standards, technical norms and manuals, brochures and other
general sales literature produced by the Bornemann Entities or with their
consent.

 

5.13 Liabilities in connection with the sale of the shares

None of the Bornemann entities has made or is obliged to make any brokerage or
similar payment in connection with the sale of the shares contemplated by this
Share Purchase Agreement or otherwise in connection with the sale of the
Bornemann Group or of the Bornemann Business.

 

46



--------------------------------------------------------------------------------

5.14 Conduct of business since [*]

Since [*], the businesses of the Bornemann Entities were operated in the normal
and ordinary course of business. Apart from the measures and events disclosed in
Annex 5.14, no extraordinary business events occurred or extraordinary actions
were taken, in particular, none of the following measures have been taken and
none of the following events have occurred with regard to the Bornemann Entities
within the period between [*] and the conclusion of this Share Purchase
Agreement:

 

  (a) declaration or payment of dividends or any other payment (except for the
distribution of profits for the fiscal year 2011), distribution or other
transfer of value of any kind to a Seller or to an Affiliate of a Seller (except
for Bornemann Entities);

 

  (b) individual investments exceeding EUR [*] by a Bornemann Entity in tangible
assets, to the extent to which such investments are not included in the
investment plan disclosed to the Purchaser before the conclusion of this Share
Purchase Agreement it being understood that where more than one agreement or
commitment relate to the same project the respective investments shall be
aggregated;

 

  (c) measures that constitute an operational change (Betriebsänderung) within
the meaning of section 111 of the German Works Constitution Act
(Betriebsverfassungsgesetz – BetrVG) or similar measures pursuant to foreign
laws;

 

  (d) changes of the accounting and measurement principles used by a Bornemann
Entity, unless required following a change of laws or of generally accepted
accounting principles;

 

  (e) other transactions entered into by a Bornemann Entity, which, on the basis
of conservative commercial assessment, have a material adverse effect on the
assets, liabilities, financial position, and profit or loss of a Bornemann
Entity;

 

  (f) material amendments to the conditions for supply of goods or provision of
services;

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

47



--------------------------------------------------------------------------------

5.15 No other guarantees or warranties

 

  (a) Except for the Guarantees expressly included in this Share Purchase
Agreement, the Purchaser acquires the Sold Shares and the Bornemann Entities
without any warranties or guarantees on the part of the Sellers. The Purchaser
acknowledges that neither the Sellers nor their representatives, employees or
advisors nor the members of the executive bodies of the Bornemann Entities have
provided the Purchaser with any guarantees or representations in respect of the
Sold Shares, the Bornemann Entities and the Bornemann Business except to the
extent explicitly set forth in this Share Purchase Agreement, and further that
they have not assumed any other information duties or similar duties in
connection with the conclusion or the performance of this Share Purchase
Agreement. In particular, above and beyond the provisions explicitly stipulated
in this Clause 5, no Seller shall be attributed knowledge of any person other
than the persons assigned to the relevant Seller in Annex 5.

 

  (b) The Purchaser confirms in particular that the Sellers have not given any
guarantees or made any representations – and do not give any guarantees or make
any representations – with regard to

 

  (i) budgets, plans, estimates, or projections – including estimates or
projections in the management reports of the annual financial statements, but
without restriction of the Guarantee pursuant to Clause 5.4 to the extent that
it relates to reserves, value adjustments or depreciation and amortization
contained in the annual accounts listed in Clause 5.4 – of any kind, including
sales and result planning, future cash flows, future financial resources and
business operations of the Bornemann Group (or any underlying components);

 

  (ii) any other information or documents relating to the Sold Shares, the
Bornemann Entities or the Bornemann Business, including (i) the information
memorandum dated July 2012 drawn up by Lincoln International (hereinafter the
“Information Memorandum”) and (ii) the Due Diligence Documents (as defined
below),

and that the Purchaser has not relied upon any guarantees or representations in
this respect and will not assert any claims against the Sellers or their agents
in this respect.

 

48



--------------------------------------------------------------------------------

Clause 6

Purchaser’s Guarantees

The Purchaser hereby gives the Sellers an abstract guarantee (selbständige
Einstandspflicht) (section 311 para. 1 of the German Civil Code) that the
statements set forth in this Clause 6 are true and correct as at the date of
this Share Purchase Agreement and will be true and correct on the Closing Date,
unless they are expressly made with respect to the date of conclusion of this
Share Purchase Agreement only:

 

6.1 Existence and authority of the Purchaser

The Purchaser is a duly incorporated and duly existing limited liability company
(Gesellschaft mit beschränkter Haftung)] under German law. No insolvency
proceedings, or similar proceedings in any other jurisdiction, have been
initiated with respect to the Purchaser’s assets. No application has been made
to initiate any such proceedings nor do any circumstances exist which would
require an application to initiate any such proceedings. The Purchaser is fully
authorised to enter into and close this Share Purchase Agreement. All consents
required by the Purchaser for these purposes have been obtained from the
Purchaser’s the shareholders’ meeting. Except for the merger control approvals
set out in Clause 4.2 (a) the Purchaser shall not require any consent by a court
or public authority for signing and closing this Share Purchase Agreement.
Neither the conclusion nor (provided the merger control approvals referred to
above are granted) the closing of this Share Purchase Agreement violate any
court ruling or decision taken by a public authority or any legal or contractual
obligation of the Purchaser.

 

6.2 Financing

The Purchaser has sufficient funds available to make the payments owed by it
under this Share Purchase Agreement.

 

6.3 Purchase for the Purchaser’s own account

The Purchaser shall acquire the shares for its own account; it does not intend
to re-sell them.

 

49



--------------------------------------------------------------------------------

Clause 7

Further obligations of the Parties

 

7.1 Conduct of business until the Closing Date

Immediately following the conclusion of this Share Purchase Agreement the
Sellers shall instruct the management of Bornemann GmbH by shareholders’
resolution that, between the conclusion and the closing of this Share Purchase
Agreements, unless otherwise agreed in writing by the Purchaser, the Bornemann
Entities shall continue the normal course of their business as a going concern
within the usual scope as before. Sellers shall neither rescind nor amend this
resolution until the Closing Date.

 

(a) Immediately following the conclusion of this Share Purchase Agreement the
Sellers shall moreover instruct the management of Bornemann GmbH by
shareholders’ resolution that, without prejudice to the generality of the
foregoing between the conclusion and the Closing of this Share Purchase
Agreements, each Bornemann Entity shall not take any of the following actions
without the prior written consent of the Purchaser:

 

  (i) save as required by law or applicable collective bargaining agreements:

 

  (aa) make any material amendment to the terms and conditions of employment
(including, without limitation, remuneration, pension entitlements and other
benefits) of any Employee;

 

  (bb) provide or agree to provide any gratuitous payment or other benefit to
any Employee or any of his/her relatives other than in the normal and ordinary
course of business;

 

  (cc) dismiss any Employee whose remuneration (adjusted for variable components
such as profit-sharing and other bonuses) exceeds EUR [*] per annum; or

 

  (dd) hire any additional employee whose remuneration (adjusted for variable
components such as profit-sharing and other bonuses) exceeds EUR [*] per annum;

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

50



--------------------------------------------------------------------------------

  (ii) make any change to the Accounting Guidelines or other accounting
practices or policies;

 

  (iii) enter into, or offer to enter into, any supply, service or other
agreement where the counterparty or end-customer is located in a country listed
in Annex 5.10 (a)-2;

 

  (iv) take any action listed in § 9 para 1 letters (a) or (b) (ba) through (bx)
of the articles of association of Bornemann GmbH unless such action is as a
single measure listed in the attached budget and investment plan of Annex 7.1.

 

  (v) re-organizations pursuant to the German Corporate Transformation Act
(Umwandlungsgesetz) with participation of a Bornemann Subsidiary as well as
resolutions to effect such change as well as similar measures pursuant to other
jurisdictions; or

 

  (vi) amendments to the articles of association or partnership agreement of a
Bornemann Subsidiary as well as resolutions to effect such change.

The Sellers will neither rescind nor amend this resolution until Closing.

 

(b) The Sellers undertake further

 

  (i) in their capacity as shareholders of Bornemann GmbH to convene a
shareholders’ meeting of Bornemann GmbH and to vote in favor of drawing the
entire decision power from the advisory board to the shareholders meeting in
accordance with § 9 para 2 of the articles of association of Bornemann GmbH;

 

  (ii) to inform the management of Bornemann GmbH about the shareholders’
resolution set out in Clause 7.1(b)(i) above and to instruct the management of
Bornemann GmbH to bring to the attention of the shareholders of Bornemann GmbH
between the conclusion and the Closing of this Share Purchase Agreements any
such action which, safe for the shareholders’ resolution set out in Clause
7.1(b)(i) above, would have required a consent of the advisory board in
accordance with § 9 para 1 letter (b) (ba) through (bx) of the articles of
association of Bornemann GmbH and not to execute such action without the
approval of the shareholders meeting;

 

51



--------------------------------------------------------------------------------

  (iii) to inform the Purchaser about each action brought to the attention of
the Sellers in accordance with Clause 7.1(b) (ii) and to ask the Purchaser for
its instructions on the respective action; and

 

  (iv) to vote on each respective action in accordance with the written
instructions of the Purchaser.

 

(c) Prior to the fulfillment of the closing conditions pursuant to Clause 4.2(a)
a consent of the Purchaser as set out in Clauses 7.1(a) and 7.1(b) above shall
not be required with respect to any of the actions to the extent such actions
are in accordance with the normal and ordinary course of business of the
Bornemann Group.

 

(d) The Sellers shall ensure between the conclusion and the Closing of this
Share Purchase Agreements that none of the following actions will be taken
without prior written consent of the Purchaser:

 

  (i) change of the articles of association of Bornemann GmbH or any resolutions
to effect such change;

 

  (ii) payment of dividends or other distributions or benefits by Bornemann GmbH
to shareholders or partners, or any respective resolutions or commitment;

 

  (iii) repayment of capital contributions by Bornemann GmbH, cancellation of
shares or acquisition of treasury shares in Bornemann GmbH, or any resolutions
to this effect;

 

  (iv) re-organization (Umwandlung) within the meaning of the German
Reorganization Act (Umwandlungsgesetz) Bornemann GmbH, or any resolutions to
this effect

 

7.2 Information obligations until the Closing Date

The Sellers shall procure that during the period between the conclusion and the
closing of this Share Purchase Agreement the Purchaser and its agents may, to
the extent legally permissible, upon request and during usual business hours,
inspect all documents of the Bornemann Entities, be granted access to the
business premises and the managing directors and employees of the Bornemann
Entities and will receive without delay copies of the standard monthly reports
on the financial and business situation and development of the Bornemann
Entities and will be notified of any extraordinary business events concerning
any Bornemann Entity and, to the extent legally permissible, be given
information on all matters of the Bornemann Entities.

 

52



--------------------------------------------------------------------------------

7.3 Resignation from office and formal approvals (Entlastungen)

The Sellers shall procure that the members of Bornemann GmbH’s advisory board
listed in Annex 7.3 will resign from office with effect from the Closing Date
and will waive any claim they personally may have against any Bornemann Entity,
except for outstanding claims for remuneration or reimbursements in connection
with their office as member of the advisory board. The Purchaser agrees that on
the Closing Date (but before the Sold Shares are transferred) the Sellers in
their capacity as shareholders of Bornemann GmbH shall formally approve the acts
(Entlastung erteilen) of the members of Bornemann GmbH’s advisory board listed
in Annex 7.3, for the period from 1 January 2012 to the Closing Date.

 

7.4 Non-competition clause

 

(a) Until the end of a [*] period after the Closing Date, Möller-Bornemann and
Wülfing Vermögensverwaltung shall, and shall procure that none of their
shareholders, Affiliates, officers, directors or their Affiliates’ officers and
directors from time to time shall, engage neither directly nor indirectly in any
activities [*] in which the Bornemann Entities are [*]. Furthermore, they shall
not, and shall procure that none of their shareholders, Affiliates, officers,
directors or their Affiliates’ officers and directors from time to time shall,
establish any entity which engages in such [*], nor acquire an interest in any
such entity nor support any such entity by providing assistance or advice. The
following exemptions from the non-competition obligation shall apply:

 

  (i) interests in listed companies which do not exceed an aggregate of [*]% of
voting capital or votes;

 

  (ii) acquiring interests (including majority interests) in any entity or group
of entities whose relevant business in terms of competition (within the meaning
of sentence 1) does not exceed a turnover of EUR [*] and not an aggregate of
[*]% of such entity’s or group’s total sales (in each case with respect to the
most recent completed financial year).

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

53



--------------------------------------------------------------------------------

(b) Until the end of a [*] period after the Closing Date, BWK shall, and shall
procure that no entity controlled by it from time to time shall, engage neither
directly nor indirectly in any activities using [*] used by the Bornemann
Entities [*] in which the Bornemann Entities are [*]. Furthermore, they shall
not, and shall procure that no entity controlled by it from time to time shall,
establish any entity which engages in such [*], nor acquire an interest in any
such entity nor support any such entity by providing assistance or advice. An
exemption from the non-competition obligation shall apply to interests in listed
companies which do not exceed an aggregate of [*]% of voting capital or votes.

 

(c) During a period of [*] after the Closing Date, the Sellers shall not, and
Möller-Bornemann and Wülfing shall procure that none of their shareholders,
Affiliates, officers, directors or their Affiliates’ officers and directors
shall, and BWK shall procure that no entity controlled by it from time to time
shall, induce or seek to induce any Bornemann Employee to become employed
whether as employee, consultant or otherwise by any of the Sellers or any of the
Sellers’ shareholders or Affiliates (other than through general employment
adverts), irrespective of whether or not such Bornemann Employee would thereby
commit a breach of his or her contract of employment or service.

 

7.5 Non-disclosure

Each Seller shall be responsible that for a period of [*] after conclusion of
this Share Purchase Agreement itself and its affiliates (except for the
Bornemann Entities) shall keep confidential all sensitive information relating
to the Bornemann Entities or their businesses and shall not make use of any such
information. This shall not apply to information that has become publicly known
without any Seller or any of its affiliates (except for the Bornemann Entities)
being at fault or to information which the relevant Seller or any of its
affiliates (except for the Bornemann Entities) is obligated to disclose by law.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

54



--------------------------------------------------------------------------------

7.6 Guarantee to [*]

 

  (a) The Purchaser shall be responsible to the Sellers that for a period of [*]
after the Closing Date being the [*] the Bornemann GmbH site, [*] Bornemann GmbH
shall be maintained at the [*].

 

  (b) The above obligation shall be assumed by any third party legal successor
to the Purchaser and in the event of disposals or assignments, it shall be
imposed by contract on any legal successor in a legally binding way.

 

  (c) In case the obligations set out in Clauses 7.6 (a) or 7.6 (b) are culpably
breached the Purchaser shall pay [*] to the Sellers in accordance with the [*]
in the aggregate amount of EUR [*].

The Purchaser shall substantiate and prove that it is not at fault with respect
to forfeiture (Verwirkung) of a [*]. In particular, it shall not be at fault if
meeting the above obligations is economically unreasonable and the Purchaser has
reasonably reached an agreement with the Sellers in this respect without undue
delay. Clause 2.4 shall apply mutatis mutandis to payment of the above [*]. The
Purchaser waives any right to claim [*]. The obligation to pay the above [*]
shall not affect any other rights of the Sellers.

 

7.7 Other duties of co-operation

 

  (a) For a period of five years after the Closing Date, the Sellers and their
representatives shall have reasonable access, at the Sellers’ expense, to the
books and other documents of the Bornemann Entities with respect to periods
prior to the Closing Date to the extent that this is necessary for preparing
financial statements or for any investigation by a public authority or court.
The five-year period shall be extended by additional three years upon the
reasonable request by the Sellers made prior to the expiration of the initial
period. The Purchaser shall afford such access upon receipt of reasonable
advance notice and during normal business hours. If the Purchaser or any
Bornemann Entity desires to dispose of or destroy any of such books and
documents prior to the expiration of the aforementioned period, the Purchaser
shall prior to such disposition give the Sellers reasonable opportunity, at the
Seller’s expense, to segregate and remove such books and documents as the Seller
may elect.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

55



--------------------------------------------------------------------------------

  (b) For a period of five years after the Closing Date, the Purchaser, the
Bornemann Entities and their respective representatives shall have reasonable
access to the books and other documents of the Bornemann Entities which any of
the Sellers or any of the Sellers’ Affiliates may retain after the Closing, to
the extent these are not also in the possession of the Bornemann Entities. The
five-year period shall be extended by additional three years upon the reasonable
request by the Purchaser made prior to the expiration of the initial period. The
Sellers shall afford such access upon receipt of reasonable advance notice and
during normal business hours. If the Sellers or any of their Affiliates desires
to dispose of or destroy any of such books and documents prior to the expiration
of the aforementioned period, the Sellers shall, prior to such disposition, give
the Purchaser reasonable opportunity, at the Purchaser’s expense, to segregate
and remove such books and documents as the Purchaser may elect.

 

  (c) The Parties shall also reasonably co-operate in any other respect to
ensure that all measures are taken which are required to close the transaction
under this Share Purchase Agreement.

 

7.8 Termination of Contracts

Following satisfaction of the closing condition pursuant to Clause 4.2 (a) but
prior to Closing of this Share Purchase Agreement he Sellers shall instruct the
management of Bornemann GmbH that the Bornemann Entities will, solely based on
the Purchaser’s instructions and stipulations, send out termination notices or
other cancellation or discontinuation notices to those counterparties and
regarding those agreements where the counterparty or end-customer is located in
a country listed in Annex 5.10 (a)-2 with effect before the Closing as directed
by the Purchaser. The Sellers shall not be liable to the Purchaser for the
consequences of any such early termination and do not warrant or guarantee the
permissibility, validity or enforceability of such early termination. The
Purchaser indemnifies the Sellers from all commitments, obligations or
liability, which result or could result from or in connection with any early
terminations of contracts pursuant to this Clause 7.8.

 

7.9 Registration of IP-Rights

The Sellers shall immediately following the signing of this Share Purchase
Agreements instruct the management of Bornemann GmbH to have the Bornemann
Entities to file the

 

56



--------------------------------------------------------------------------------

applications for registration listed in Annex 7.9 of the IP-Rights listed in
Annex 7.9. The Sellers shall not be liable to the Purchaser and Affiliates of
the Purchaser for the timely registration of such IP-Rights.

Clause 8

Liability

 

8.1 Damages

 

  (a) If a guarantee given by one of the Sellers pursuant to Clause 5 is
incorrect in whole or in part, or if the Sellers or any of them wrongfully
breach an obligation under Clause 7.1, subject to the following, such Sellers
shall pay to the Purchaser the amount that is necessary to put the relevant
Bornemann Entity or, in case of the Guarantees contained in Clauses 5.1 to 5.3
at the Purchasers election, the Purchaser or the relevant Bornemann Entity into
the position it would be in if the guarantee had been correct (section 249 et
seq. of the German Civil Code). The Purchaser shall first give the relevant
Seller(s) the opportunity to – without undue delay, but at the latest within [*]
after the notification of the claim – re-establish factually the position that
would have existed if the guarantee had been correct or if the obligation under
Clause 7.1 had not been wrongfully breached (Naturalrestitution); the foregoing
shall not apply if and to the extent such factual restoration is not possible or
the Sellers have refused such restoration. To the extent that the factual
restoration does not remedy all damages which are covered by this Share Purchase
Agreement, additional damages are to be covered by monetary compensation
pursuant to this Clause 8.

The Purchaser may claim indirect damages, consequential damages and loss of
prospective profits pursuant to Clause 8.1 (a) only to the extent that these are
typical and foreseeable consequences of a breach of the respective Guarantee
made in Clause 5 or the violation of the respective obligation listed in Clause
7.1 and the damages are covered by protective purpose of the relevant Guarantee
or in Clause 7.1 listed obligation. Under no circumstances payment of (i) other
indirect damages, consequential damages and losses of prospective profits,
(ii) in case of Guarantees pursuant to Clauses 5.4 to 5.14 decreases in value of
the Sold Shares and other participations in Bornemann Entities and (iii) loss of
prospective profits

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

57



--------------------------------------------------------------------------------

of the Purchaser in respect of an onward sale of Sold Shares or a Bornemann
Entity (or parts thereof). Equally excluded is a compensation for internal costs
(including personal and general costs).

The damage shall be calculated according to the principles of advantage
settlement (Vorteilsausgleichung), deducting any present and future advantages
related to the respective facts (including tax advantages, to the extent they
have not until the date of the compensation of damages reduced an
indemnification claim of the Purchaser according to § 9.2 (b) (i), and “new for
old” deduction). To the extent that a Bornemann Entity is entitled to insurance
claims under its insurance coverage which existed prior to the Closing Date or
to other enforceable claims against third parties, the damages to be paid shall
be reduced by the amount of such claims. Likewise insurance claims are to be
deducted, which would exist, if the insurance coverage which existed as of the
Closing Date had been continued without change. In as far as a Bornemann Entity
has an enforceable claim against [*], as an exception, [*]% of such claim is to
be deducted of the damages to be compensated by the Sellers, if and to the
extent a Bornemann Entity has [*] this claim based on [*].

If the Purchaser requests from the Sellers the creation of the guaranteed
condition of a Bornemann Entity (by monetary compensation), any compensation for
a damage incurred by a company that is not wholly (directly or indirectly) owned
by Bornemann GmbH shall be limited to the part of this damage that corresponds
to the [*] in the respective company calculated on [*].

 

  (b) The Sellers shall [*] be liable for damages pursuant to Clause 8.1 (a) in
accordance with [*]. The actions, omissions or knowledge of one Seller or of
such Seller’s vicarious agent (Erfüllungsgehilfe) shall [*].

If any of the Guarantees given in Clause 5.1, Clause 5.2, Clause 5.5 (e) –
(g) or Clause 5.10 (e) – (g) is incorrect in whole or in part, or if the Sellers
or any of them wrongfully breach an obligation under Clause 7.1, [*] Guarantees
given in Clause 5.1, Clause 5.2, Clause 5.5 (e) – (g) or Clause 5.10 (e) –
(g) are incorrect in whole or in part or [*] have wrongfully breached their
obligations under Clause 7.1 shall be liable pursuant to Clause 8.1 (a).

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

58



--------------------------------------------------------------------------------

To the extent that the Sellers are liable pursuant to Clause 8.1 (a) due to the
incorrectness of any other of the Guarantees given in Clause 5, the Sellers
shall be obliged to pay [*] the damage to be compensated pursuant to
Clause 8.1 (a) that corresponds [*] pursuant to Clause 2.1 (d). Irrespective of
[*] are liable due to the incorrectness of one of these Guarantees,
Möller-Borneman is therefore obliged to pay [*], Wülfing Vermögensverwaltung [*]
and BWK [*] of the damage to be compensated pursuant to Clause 8.1 (a).

 

  (c) If one of the Guarantees set out in Clause 6 is incorrect in whole or in
part, the Purchaser shall pay monetary damages to the Sellers (section 249 et
seq. of the German Civil Code). Clauses 8.1 (a), 8.1 (e), 8.4 (a), 8.4 (c) and
8.6 shall apply mutatis mutandis. For the avoidance of doubt, Clause 8.5
(b) shall also apply.

 

  (d) Irrespective of other obligations for the payment of damages or
indemnification by the Sellers or the Purchaser based on this Share Purchase
Agreement, the Purchaser will

 

  (i) indemnify from any liability resulting from or relating to the
participation of the Sellers in a Bornemann Entity or any act by the Sellers in
their capacity as shareholders’ of Bornemann GmbH, and

 

  (ii) indemnify from any liability for obligations of the Bornemann Group, if
and to the extent the none-existence of such obligation is not subject of a
Guarantee given under Clause 5,

each Seller and those Companies affiliated with it (except for Bornemann
Entities),.

This obligation to indemnify does not apply for the benefit of a Seller or the
Companies affiliated with it, if and to the extent this person acted fraudulent
and intentional. The obligation to indemnify that relates to a liability
regarding a Bornemann Entity, which is not (directly or indirectly) wholly owned
by the Purchaser or one of the companies affiliated with it, is limited to this
part of the liability, which equates to the effective (durchgerechnet)
participation of the Purchaser (or its affiliated company) in the respective
company.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

59



--------------------------------------------------------------------------------

  (e) Section 254 of the German Civil Code (contributory negligence) shall be
applicable to the claims for damages arising from this Share Purchase Agreement.

 

  (f) Each payment of damages made by a Seller based on this Share Purchase
Agreement shall be deemed to be an adjustment of the purchase price.

 

8.2 Value adjustments and accruals in the Economical Effective Date Statements

The Sellers shall not be liable pursuant to Clause 8.1 for the incorrectness of
a guarantee as set out in Clause 5 to the extent that the damage eligible for
the payment of a compensation has – through depreciation, specific value
adjustments, liabilities or accruals (including general value adjustments)
relating to such damage or the set of circumstances underlying such damage –
been covered in an item of the Economical Effective Date Statements and has been
taken into account when fixing the purchase price pursuant to Clause 2.1.

 

8.3 Awareness of the Purchaser, disclosure

Claims of the Purchaser arising from Clause 8.1 due to the incorrectness of a
guarantee shall be excluded

 

  (a) if the Purchaser was aware of the facts constituting the incorrectness of
a guarantee (except for the Guarantees in Clauses 5.1, 5.2 and 5.3) before
entering into this Share Purchase Agreement. For purposes of this Clause 8, the
Purchaser shall only be deemed to have been aware if one of the individuals
listed in Annex 8.3 (a) was aware of the facts constituting the incorrectness of
a guarantee before entering into this Share Purchase Agreement, it being
irrebuttably presumed that the Purchaser is aware of all facts that are or were
disclosed

 

  (i) in this Share Purchase Agreement (including the Annexes),

 

  (ii) in the Information Memorandum,

 

  (iii) in the Due Diligence Documents (as hereinafter defined),

provided that the facts constituting the incorrectness of a guarantee have been
disclosed in such a way that an objective third party with business experience
in the “pump” industry in general but unfamiliar with the Bornemann Entities,
acting with due care would have detected them.

 

60



--------------------------------------------------------------------------------

  (b) for the purposes of this Share Purchase Agreement, “Due Diligence
Documents” are exclusively the following documents that have been provided to
the Purchaser: (i) the written management presentation dated 5 September 2012
(“Management Presentation”), (ii) the financial factbook of Ebner Stolz
Mönning & Bachem dated 17 August 2012 that has been provided by the Sellers and
the vendor environmental due diligence report of Tauw dated 28 August 2012 that
has also been provided by the Sellers (together “VDD Reports”), (iii) the
documents that have been made available to the Purchaser in the virtual data
room operated by Merrill DataSite at the latest by [*] and accessible
continuously through to the day of this notarization, or which have been made
available to the Purchaser in the data room after [*] until no later than [*]
(and were accessible continuously through to the day of this notarization)
following the request of the Purchaser (based on a question and for
substantiation of the disclosure) (the “Data Room Documents”). Electronic copies
of (i) the Information Memorandum, (ii) the Management Presentations, (iii) the
VDD Reports and (iv) the Data Room Documents will be deposited with the law
firms Linklaters LLP, Düsseldorf and Hengeler Mueller, partnership of
attorneys-at-law, Düsseldorf for a period of three years for the purpose of
evidence and all Parties shall have access to such copies; in case the law firms
have been notified by one of the Parties of a dispute, the law firms shall
continue to keep the aforementioned copies until the law firms have been
notified by all Parties that all respective disputes have been resolved.

 

8.4 De minimis and maximum liability

 

  (a) Claims of the Purchaser arising from the Guarantees given in Clause 5
shall only exist

 

  (i) if the damage eligible for the payment of a compensation pursuant to
Clause 8.1 (a) exceeds the amount of EUR [*] in the individual case and

 

  (ii) if all damages eligible for the payment of a compensation pursuant to
Clause 8.1 (a) in the aggregate exceed the amount of EUR [*], the above amounts
being thresholds, so that the whole damage and not only the damage exceeding the
relevant amount may be asserted.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

61



--------------------------------------------------------------------------------

  (b) Save for the following paragraph, claims of the Purchaser against the
Sellers from this Share Purchase Agreement, except for claims from or in
connection with Clauses 1, 2.3, 2.4, 4, 5.1 to 5.3 (except for Clause 5.3 (c))
regarding the Bornemann Subsidiaries except for [*], [*], [*], 7.5, 9, 10.4,
11.2 and 11.3 are each limited to a total amount of [*]% of the Final Purchase
Price attributable to this Seller pursuant to Clause 2.1 (d).

Moreover, claims of the Purchaser against the Seller due to a breach of Clause
3.1, 3.4, 3.5, 7.1 through 7.4 and 7.7 through 7.9 are each limited to a total
amount of [*]% of the Final Purchase Price attributable to this Seller pursuant
to Clause 2.1 (d), to the extent that the breach is caused by simple negligence;
in all other cases the liability from these provisions is limited to a total
amount of the Final Purchase Price attributable to this Seller pursuant to
Clause 2.1 (d).

 

  (c) All of the Purchaser’s claims against a Seller arising from or in
connection with this Share Purchase Agreement (for whatever legal reason,
including the Guarantees set out in Clauses 5.1, 5.2 and 5.3) shall – in the
aggregate – be limited to an amount corresponding to the Final Purchase Price
share attributable to this Seller pursuant to Clause 2.1 (d). The Sellers cannot
maintain towards the Purchaser that the obligation for delivery of the Sold
Shares has been met.

 

8.5 Limitation period

 

  (a) Claims of the Purchaser pursuant to Clause 8.1 based on the incorrectness
of one of the guarantees set out in this Share Purchase Agreement shall become
time-barred [*] after the Closing Date. However, this shall not apply to the
liability of a Seller due to the incorrectness of one of the Guarantees set out
in Clauses 5.1, 5.2 and 5.3, for which a limitation period of [*] as of the
Closing Date shall apply.

 

  (b) To the extent permitted by law and unless expressly otherwise provided in
this Share Purchase Agreement, any other claims arising from or in connection
with

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

62



--------------------------------------------------------------------------------

  this Share Purchase Agreement – excluding primary claims to perform the
contract and secondary claims based on non-performance which expire after [*] –
shall become time-barred three years after the Closing Date. Claims of the
Sellers arising from the guarantee to [*] as provided in Clause 7.6 (a) shall
become time-barred [*] after a breach, but in no event later than [*] after the
Closing Date. The Sellers right for indemnification pursuant to Clause 8.1
(d) expires after [*] as of the Closing Date.

 

8.6 Procedure in case of warranty claims

 

  (a) If a person, who serves as a President, Chief Financial Officer, Head of
Global Operations, Head of Global Market/Integration Leader or General Counsel
within the division of the group, to which the Purchaser is belongs and to which
the Bornemann Entities report, receives knowledge of the inaccuracy of one of
the Guarantees contained in Clause 5, which could lead to liability of a Sellers
from this Share Purchase Agreement or of a violation of one of the obligations
listed in Clause 7.1, the Purchaser will within 4 weeks after obtaining such
knowledge, inform the relevant Seller’s in writing.

 

  (b) If a third party in writing or in any other specific and serious way
asserts a claim against the Purchaser or one of the Bornemann Entities that may
lead to one or more Sellers becoming liable under this Share Purchase Agreement
(“Third Party Claim”), the Purchaser shall ensure that the concerned Sellers and
their agents are given the opportunity to participate in warding off the claim
at their own expense. To this end, the Purchaser shall provide copies of the
correspondence that has taken place with respect to the Third Party Claim to the
Sellers and their respective agents, allow them to make copies of all other
documents relevant in any kind with respect to the Third Party Claim as well as
give them the opportunity to meet and talk to the managers and employees and
grant them access to the respective sites during normal business hours and after
having given a reasonable advance notice. Furthermore, the Purchaser shall
inform the Sellers in due time about all significant meetings with the
respective third party concerning the Third Party Claim and shall give the
Sellers and their agents the opportunity to take part in such meetings. The
Purchaser shall – within the framework of its

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

63



--------------------------------------------------------------------------------

  obligation to mitigate any damage – take into account any comments and
suggestions made by the Sellers and their agents with respect to the warding off
of the claim. The Purchaser shall defend the Third Party Claim in a good faith
effort to balance the interests of the Sellers to minimise liability with the
going concern interests of the Purchaser and the Bornemann Entities.

The Purchaser will, before a Third Party Claim or its underlying circumstances
are accepted or a amicable settlement in this regard is entered into, inform the
Sellers and give them sufficient opportunity for a response. The Parties will
based on the principles of good faith seek to achieve amicable arrangement
regarding the next steps. To the extent that a Third Party Claim or its
underlying circumstances are accepted or a amicable settlement in this regard is
entered into without the consent of the Sellers, the Purchaser may – save for
the following provisions – claim damages from the Sellers for the Third Party
Claim only in the amount the Third Party Claim existed without the acceptance or
an amicable settlement. Provided that the requirements of an inaccuracy of one
of the Guarantees contained in Clause 5 are met or a culpable violation of an
obligation contained in Clause 7.1 takes place, the Purchaser may, in as far as
a Third Party Claim is brought by [*] and this Third Party Claim or its
underlying circumstances are accepted or a amicable settlement in this regard is
entered into without the consent of the Sellers, claim from the Sellers those
damages from the Third Party Claim, in the amount the Third Party Claim existed
without the acceptance or an amicable settlement, [*] under the acceptance or
amicable settlement, if and to the extent the acceptance or an amicable
settlement was based on [*].

 

  (c) If the Purchaser breaches one of the obligations referred to in letter (a)
or (b), the Sellers shall not be liable with respect to the respective facts to
the extent that the Sellers can prove that the respective damage would not have
been incurred had the obligation been fulfilled.

 

8.7 Exclusion of further claims

This Clause 8 shall comprehensively regulate the question of legal consequences
of the incorrectness of one of the Guarantees set out in Clause 5 and Clause 6
and the violation of one of the obligations set out in Clause 7.1 (if this
Clause 8 explicitly provides for

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

64



--------------------------------------------------------------------------------

legal consequences of a breach of the obligations contained in Clause 7.1).
Unless expressly otherwise provided in this Share Purchase Agreement, there are
no further claims of the Parties arising from or in connection with this Share
Purchase Agreement (for whatever legal reason) except for the (primary) claims
for performance, claims for non-performance of the obligation to transfer the
Sold Shares under this Share Purchase Agreement and claims for default interest
pursuant to section 288 German Civil Code. In particular the Purchaser’s
statutory warranty claims (section 434 et seq. of the German Civil Code) and
claims arsing from any breach of contractual or pre-contractual obligations
(culpa in contrahendo, sections 280 – 282 of the German Civil Code, section 311
para. 2 of the German Civil Code) or any frustration of contract (section 313 of
the German Civil Code) are excluded. None of the Parties is entitled to rescind
or otherwise cancel this Share Purchase Agreement, with the exception of the
rights of rescission as set out or reserved in Clause 10. Claims that cannot be
excluded according to mandatory legal provisions, in particular due to wilful
misconduct (vorsätzliches Verhalten) or fraudulent misrepresentation (arglistige
Täuschung) of a Party, shall not be affected hereby.

Clause 9

Taxes

 

9.1 Tax Guarantees

The Sellers give the Purchaser an absolute abstract guarantee
(verschuldensunabhängige Einstandspflicht) within the meaning of section 311
para. 1 of the German Civil Code that the statements set forth in this
Clause 9.1 (hereinafter referred to as the “Tax Guarantees”) are, unless they
expressly relate to a specific point in time, true and correct as at the day of
conclusion of this Share Purchase Agreement.

The Tax Guarantees included in this Clause 9.1 are given individually by each
Seller. The content and scope of the Tax Guarantees as well as the legal
consequences of a Tax Guarantee being incorrect shall be exclusively governed by
this Clause 9. For the avoidance of doubt, the Tax Guarantees neither constitute
quality agreements within the meaning of section 434 of the German Civil Code
nor guarantees within the meaning of sections 443, 444 of the German Civil Code.

All tax guarantees contained in Clause 9.1 are given with restriction to the
knowledge of the Sellers. The knowledge of the Sellers for the guarantees
pursuant to this Clause 9.1 are given based on the respective Seller and limited
to its knowledge, which is ascertained for each Seller individually. For
purposes of this Clause 9.1 the knowledge of a

 

65



--------------------------------------------------------------------------------

Seller comprises all circumstances, which one of the persons attributed to a
Seller according to Annex 5, was aware of at the time of conclusion of this
agreement or on the Closing Date, after the persons attributed to a Seller
according to Annex 5 have presented to Messrs. Gero von der Wense, Friedrich
Harten, Gerhard Rohlfing, Oliver Best and Hajo Hartmann the guarantees listed in
Clause 9.1 for their review, explained its relevance in detail, given the
mentioned persons sufficient time for review and subsequently diligently
questioned them in this regard, provided that in as far as knowledge at the time
of conclusion of this Share Purchase Agreement is relevant, this happened no
more than 7 calendar days prior to execution of this Share Purchase Agreement,
whereas knowledge of one Seller is not attributed to any other Seller.

 

  (a) The Bornemann Entities have always timely filed (including extension of
filing periods) their Tax returns (Steuererklärungen), their Tax (as defined
below) declarations (Steueranmeldungen), advance Tax declarations
(Steuervoranmeldungen) and other declarations in connection with Taxes
(including schedules and attachments thereto) required to be filed with a Tax
Authority (together “Tax Returns”).

 

  (b) The Bornemann Entities have paid and/or withheld all material Taxes
including Tax prepayments pursuant to the respective applicable law and the
respective applicable regulations of the Tax Authorities (as defined below), and
transferred the respective Taxes to the respective competent Tax Authority or
other competent authorities if and to the extent such Taxes have become due and
payable prior to or on the Closing Date.

 

  (c) The Bornemann Entities have access to all documents, records and
information relating to the period ending on the Closing Date that are
(i) necessary for the filing of all outstanding Tax Returns of the Bornemann
Entities, (ii) required in the course of Tax examinations, audits or litigations
or (iii) pursuant to applicable laws required by any Tax Authority to maintain
or preserve.

 

  (d) All material transactions between the Bornemann Entities on the one hand
and any related person on the other hand were conducted on terms which comply
with the dealing at arm’s length principle (Fremdvergleichsgrundsatz) under the
respective applicable Tax law.

 

  (g) No claim for any unpaid material Taxes has become an encumbrance against
any assets or property of the Bornemann Entities.

 

  (h) There are no agreements or consents currently in effect and no such
agreements or consents have been requested for the waiver of any statute of
limitations or extension of time with respect to an assessment or collection of
any material Taxes of the Bornemann Entities, other than an extension arising
out of an extension of the due date for filing a Tax Return.

 

66



--------------------------------------------------------------------------------

9.2 Indemnification obligation of the Sellers

 

  (a) Pursuant to this Clause 9, the Sellers shall pay to the Purchaser the
amount which is necessary to indemnify the Bornemann Entities against any
obligation to pay the following Taxes:

 

  (i) Taxes, which relate to assessment periods that have ended before the
Economical Effective Date or – in the event of assessment periods beginning on
or prior to the Economical Effective Date and ending after the Economical
Effective Date – relate to the part of these assessment periods ending on the
Economical Effective Date (including, for the avoidance of doubt, Tax related
ancillary obligations (in particular interest payments) on any Pre-Economical
Effective Date Taxes, even if they are levied for or in periods following the
Economical Effective Date) (such period the “Pre-Economical Effective Date
Period” and the Taxes relating thereto the “Pre-Economical Effective Date
Taxes”);

 

  (ii) fees for delay, late-filing penalties, surcharges pursuant to section 162
para. 4 German Fiscal Code, interest, late-payment penalties, coercive fines
pursuant to the German Fiscal Code or any comparable non-German provisions,
fines and penalties which would not have been payable by the Bornemann Entities
if the Tax Guarantee pursuant to Clause 9.1 had been correct;

(Taxes to be indemnified according to (i) through (ii) “Indemnifiable Taxes”).

“Taxes” within the meaning of this Share Purchase Agreement are (i) all taxes
pursuant to section 3 of the German Fiscal Code (Abgabenordnung – AO) or any
comparable non-German provisions (including withholding on amounts paid to or by
any person), including tax-related ancillary obligations associated therewith
pursuant to section 3 para. 4 of the German Fiscal Code or any comparable
non-German provisions, (ii) secondary liabilities in respect of taxes and tax
ancillary payments within the meaning of (i) owed (x) by third parties
(Steuerhaftungen) or

 

67



--------------------------------------------------------------------------------

(y) under a legal obligation, (iii) social security charges
(Sozialversicherungsbeiträge), and (iv)] any penalty, fine, surcharge, cost,
expenses or addition thereto resulting from or relating to the positions under
(i) through (iii), except for deferred taxes and notional disadvantages such as
the reduction of loss carry forwards or of depreciation amounts.

“Tax Authority” within the meaning of this Share Purchase Agreement means any
taxing or other authority competent to impose any liability in respect of Tax or
responsible for the administration or collection of Tax or enforcement of any
law in relation to Tax.

If and to the extent that any claim of the Purchaser pursuant to this
Clause 9.2 (a) refers to one of the Bornemann Entities in which the Sellers
directly or indirectly held less than 100% of the equity on the Closing Date,
the Sellers shall be obliged to indemnify only on a pro rata basis, i.e. the Tax
Indemnification Claim pursuant to Clause 9.2 (a) shall be limited to the amount
that would result if the Sellers’ percentage share in the respective Bornemann
Entity’s equity is multiplied by the amount of the claim that would result had
the Sellers held 100% of the respective Bornemann Entity’s equity on the Closing
Date.

 

  (b) The Sellers are under no obligation to provide any indemnification under
Clause 9.2 (a)

 

  (i)

to the extent that – due to circumstances or facts giving rise to a claim of the
Purchaser pursuant to Clause 9.2 (a) (“Tax Indemnification Claim”) – a tax
assessment base of the Purchaser, one of the Bornemann Entities or any company
affiliated with the Purchaser or – after the Closing Date – one of the Bornemann
Entities (together the “Purchaser’s Group”) is directly or indirectly reduced
for example because of higher depreciations, the increase in the valuation for
tax purposes of assets, the non-acceptance of liabilities or accruals (deferral)
(“Tax Benefit”); the Tax Indemnification Claim pursuant to Clause 9.2 (a) is
thus reduced by (i) the amount of any Tax Benefits realised until the Tax
Indemnification Claim has become due (by means of reduced payment, set-off,
increased refund or in any other way) and (ii) the net present value of future,
abstractly realisable Tax Benefits (calculated at a flat rate and based on a
statutory tax rate of 15.825% p.a. in case of German corporate income tax and
15% p.a. in case of German trade tax, to the extent that the reduction of the
assessment base reduces the taxable income for German tax purposes, and 19% p.a.
in case

 

68



--------------------------------------------------------------------------------

  of German value added tax, and in case of foreign Taxes the respective
statutory Tax rate for the respective Tax under the applicable foreign law, as
well as a on a discounting of 2% p.a., while it is assumed that all abstractly
realisable Tax Benefits have been realised at the end of a 5 year period
following the Closing Date at the latest. If and to the extent the Tax Benefits
results from the determination of a fair market value (Teilwert) for the
business line “Exzenterschneckenpumpen” hived down from Joh. Heinr. Bornemann
GmbH to its subsidiary Borex GmbH pursuant to Section 123 para. 3 German
Transformation Act on the basis of the hive-down agreement dated 27 June 2011,
which is higher than EUR 1,465,744.94, the assumption that all abstractly
realisable Tax Benefits have been realised at the end of a five year period does
not apply; in this case, the net present value of the Tax Benefits shall be
calculated on the basis of the respective individual depreciation period for the
assets, the tax book value of which is increased due to the higher fair market
value. The preceding sentences do not apply if and to the extent a Tax Benefit
has already reduced a claim of the Purchaser according to Clause 8.1 (a);

 

  (ii) to the extent that the respective Indemnifiable Tax has been specifically
covered in a liability or provision for Taxes of the Economical Effective Date
Statements as set out in detail in the Tax Annex and has been taken into account
when fixing the purchase price pursuant to Clause 2.1;

 

  (iii)

to the extent that the Indemnifiable Taxes causally result from (i) a change of
the accounting principles of the Bornemann Entities after the Closing Date for
the Pre-Economical Effective Date Period or (ii) a transaction or action
(including changes regarding the exercise of Tax options for the Pre-Economical
Effective Date Period, the termination of a Tax group structure existing as at
the Closing Date, the approval or implementation of a restructuring measure or
the sale of an asset, excluding, for the avoidance of doubt, any change in the
transfer pricing policy of the Bornemann Entities for periods after the Closing
Date which shall not exclude an indemnity claim of the Purchaser, provided,
however, that such change is made in accordance with applicable tax law), made
by the Purchaser or one of the Bornemann Entities after the Closing Date, in
each case unless such change, transaction or action under (i) or (ii) is
required under applicable law or any official guidance by the competent Tax
Authority or requested or approved by the Sellers in writing. The preceding
sentence does not apply if and in as far as (x) the change, transaction or
action pursuant to (i) or

 

69



--------------------------------------------------------------------------------

  (ii) of the preceding sentence is compulsory pursuant to applicable law or
published opinion by a competent Tax Authority or requested by the Sellers or
agreed to in writing by the Sellers or (y) the change, transaction or action
pursuant to (i) or (ii) of the preceding sentence is initiated or executed by a
Bornemann Entity in which the Sellers held less than 100% of the equity on the
Closing Date, provided that the Purchaser proves in this case that it could not
prevent the change, transaction or action, even though it used its best efforts
to prevent the respective change, transaction or action;

 

  (iv) to the extent that a compensation has been received for the respective
Indemnifiable Tax from a third party or there is a valid and enforceable claim
for compensation with respect to this Indemnifiable Tax against a third party;

 

  (v) if and to the extent that the Purchaser has violated one of the provisions
set out in Clause 9.5 as regards the respective Indemnifiable Tax and as a
consequence the Sellers are hindered from their possibility to fend off the
Indemnifiable Tax, to the extent that such action against the Indemnifiable Tax
would have been successful;

 

  (vi) if and to the extent the Pre-Economical Effective Date Taxes have been
paid until or on the Economical Effective Date, unless the payment or prepayment
of the Pre-Economical Effective Date Taxes has been taken into account when
determining the Tax Advance Claim resulting in an increase of the Tax Advance
Claim;

 

  (vii) if – after having taken into account Clause 9.2 (b) (i) to (vi) – the
respective individual Tax Indemnification Claim does not exceed the amount of
€[*] (which, for the avoidance of doubt, shall not be determined on a Seller by
Seller basis) and if and to the extent that all of the Purchaser’s Tax
Indemnification Claims determined in this way in the aggregate do not exceed the
amount of €[*] (which, for the avoidance of doubt, shall not be determined on a
Seller by Seller basis).

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

70



--------------------------------------------------------------------------------

  (c) Claims of the Purchaser under Clause 9.2 (a) shall become due and payable
within fifteen Banking Days after the Sellers have received the corresponding
letter notifying the claim (which has to contain copies of the relevant notices
of assessment), but not earlier than two Banking Days prior to the respective
Tax becoming due. The Sellers shall not be jointly and severally, but severally
liable for the indemnification owed by them pursuant to this Clause 9.2 in
accordance with [*]. Möller-Bornemann shall thus be liable for the
indemnification regarding [*], Wülfing Vermögensverwaltung for the
indemnification regarding [*] and BWK for the indemnification regarding [*] of
the total indemnification amount. If and to the extent that the amount of the
Taxes to be compensated by the Sellers according to Clause 9.2 is reduced as
compared to any compensation that has already been paid by the Sellers, (e.g.
due to a successful legal remedy against an underlying Indemnifiable Tax), the
Purchaser shall pay the difference, plus any interest paid or credited by the
Tax Authorities (but minus any Taxes thereon) related to this difference, to the
Sellers according to the [*], i.e. [*] of the total amount to be paid to
Möller-Bornemann, [*] to Wülfing Vermögensverwaltung and [*] to BWK.

 

  (d) Each individual claim of the Purchaser arising from Clause 9.2 (a) shall
become time-barred separately and on the earlier of (i) the expiry of six months
after the formal unappealability of a tax assessment notice following the
conduction of a tax audit within the meaning of §§ 193 et seq. German Fiscal
Code (Abgabenordnung – AO) or a comparable provision under foreign law or
(ii) the expiry of seven years after the Closing Date.

 

9.3 Tax refund

 

  (a) From an economic point of view, the Sellers shall be entitled to any
refunds of Taxes of the Bornemann Entities which relate to the Pre-Economical
Effective Date Period (including any corporate income tax credit of the
Bornemann Entities). Therefore, the Purchaser shall

 

  (i) after it has received after the Economical Effective Date such a Tax
refund for one of the Bornemann Entities by means of payment, set-off, deduction
or in any other way or

 

  (ii) after one of the Bornemann Entities has received after the Economical
Effective Date such a Tax refund,

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

71



--------------------------------------------------------------------------------

pay the respective amount refunded as an additional purchase price to the
Sellers, unless – and to such extent – the Tax refund relates to amounts which
have been taken into account when determining the Tax Advance Claim resulting in
an increase of the Tax Advance Claim. The amount to be paid according to the
preceding sentence shall be limited to the respective refunded amount minus
(x) any Taxes levied on the Tax refund, which are payable by any member of the
Purchaser’s Group, and (y) any Tax disadvantage of any member of the Purchaser’s
Group arising in periods after the Economical Effective Date out of
circumstances which directly or indirectly lead to a Tax refund; Clause 9.2
(b) (i) shall apply accordingly as regards the determination of the amount of
such Tax disadvantage.

If and to the extent that a Tax refund pursuant to this Clause 9.3 (a) refers to
one of the Bornemann Entities in which the Sellers directly or indirectly held
less than 100% of the equity on the Closing Date, the Purchaser shall be obliged
to reimburse only on a pro rata basis, i.e. the claim pursuant to this
Clause 9.3 (a) shall be limited to the amount that would result if the Sellers’
percentage share in the respective Bornemann Entity’s equity is multiplied by
the amount of the claim that would result had the Sellers held 100% of the
respective Bornemann Entity’s equity on the Closing Date.

Clause 9.2 (b) (vii) shall apply accordingly to any claims of the Sellers under
this Clause 9.3 (a).

 

  (b) Furthermore, the Purchaser shall pay to the Sellers an amount
corresponding to the liabilities or accruals for Taxes accounted for in the
Economical Effective Date Statements as set out in detail in the Tax Annex, if
and to the extent they have been taken into account when fixing the purchase
price pursuant to Clause 2.1 and such Tax liabilities or Tax provisions may be
dissolved because it finally turns out based on a non-appealable assessment of
the competent Tax Authority that the underlying Taxes are to be paid neither by
the Bornemann Entities nor by the Purchaser (“Non-required Tax Liabilities or
Tax Accruals”). If and to extent such Taxes are later to be paid by the
Bornemann Entities or by the Purchaser due to a new or amended assessment of the
competent Tax Authority, Clause 9.2 (a) applies provided, however, that Clause
9.2 (b) (vii) and Clause 9.2 (b) (ii) do not apply.

 

72



--------------------------------------------------------------------------------

  (c) The Purchaser shall notify the Sellers in writing of the refunds set out
in Clause 9.3 (a) or the Non-required Tax Liabilities or Tax Accruals defined in
Clause 9.3 (b) without undue delay and not later than within five Banking Days
after it has received the respective assessment or any other notice in this
regard from the competent Tax Authority or after the Non-required Tax
Liabilities or Tax Accruals can be dissolved. The amount to which the Purchaser
is entitled pursuant to Clause 9.3 (a) shall become payable to the Sellers
within two Banking Days after it has been received by means of payment, set-off,
deduction or in any other way by the Purchaser or the Bornemann Entity while the
amount to which the Purchaser is entitled pursuant to Clause 9.3 (b) shall
become payable to the Sellers within 10 Banking Days after the annual financial
accounts of the respective Bornemann Entity have been adopted in which the
Non-required Tax Liabilities or Tax Accruals are no longer accounted for. The
Purchaser shall pay the amount to the Sellers according to the [*], i.e. it
shall pay [*] of the amount to Möller-Bornemann, [*] to Wülfing
Vermögensverwaltung and [*] to BWK.

 

  (d) Claims a Seller is entitled to pursuant to Clause 9.3 shall become
time-barred six months after the Sellers have received the written notification
pursuant to Clause 9.3 (c) from the Purchaser; however, in case of a claim
pursuant to Clause 9.3 (b) such a claim shall not become time-barred until six
months after the claim has become payable; in each case, however, not later than
seven years after the closing date provided that and to the extent the Purchaser
has fulfilled its obligation pursuant to Clause 9.3 (c).

 

9.4 Allocation of Taxes, cost sharing agreements

 

  (a) For the purpose of this Share Purchase Agreement, Pre-Economical Effective
Date Taxes shall be determined as follows:

 

  (i) In the case of any Taxes based upon or related to income, sales, gross
receipts, wages, capital expenditures, expenses or any similar Tax base, the
Pre-Economical Effective Date Taxes shall be deemed equal to the amount that
would be payable if the relevant assessment period (Veranlagungszeitraum) and
the relevant fiscal year of the respective Bornemann Entity ended on the
Economical Effective Date.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

73



--------------------------------------------------------------------------------

  (ii) Without limiting the generality of (a), in the case of transfer Taxes
(x) other than VAT or (y) real estate transfer taxes or stamp duties triggered
in connection with the Sale of the Bornemann Group, e.g. by entering into this
Share Purchase Agreement, for which in the case of (y) only Clause 11.3 applies,
any amounts attributable to business transactions (Geschäftsvorfälle) that occur
on or prior to the Economical Effective Date shall be a Pre-Economical Effective
Date Tax.

 

  (iii) Without limiting the generality of (a) and (b), in the case of Taxes
other than Taxes based upon or related to income, sales, gross receipts, wages,
capital expenditures, expenses or any similar Tax base, and other than transfer
Taxes, such portion shall be deemed to be the amount of such Tax for the entire
assessment period multiplied by a fraction, the denominator of which is the
number of days of the entire assessment period and the numerator of which is in
the case of a Pre-Economical Effective Date Tax the number of days of the
portion of such period ending on (and including) the Economical Effective Date.

As far as complying with applicable law and accounting standards, all
determinations necessary to give effect to the allocations under this Clause 9.4
shall be made in a manner consistent with the principles set out in § 3.2.

 

  (b) The Purchaser (i) is responsible that the Bornemann Entities will not
exercise any claims based on cost sharing regarding Pre-Economical Effective
Date Taxes on statutory grounds, against the Sellers or a company affiliated
with one or more of them, and (ii) commits itself to indemnify the Sellers
against all claims of the Bornemann Entities pursuant to (i).

 

  (c) The Sellers (i) are responsible that the neither the Sellers nor a company
affiliated with one or more of them will exercise any claims based on cost
sharing regarding Pre-Economical Effective Date Taxes on statutory grounds,
against the Bornemann Entities or, and (ii) commit themselves to indemnify the
Purchaser against all claims of the Sellers or a company affiliated with one or
more of them pursuant to (i).

 

  (d) The Sellers commit themselves the terminate tax sharing or similar
agreements governed by foreign law with the effect as of the Economical
Effective Date.

 

74



--------------------------------------------------------------------------------

9.5 Co-operation in Tax matters

 

  a) The Purchaser undertakes to co-operate with the Sellers – fully in
accordance with the principles of good faith – in all Tax matters of the
Bornemann Entities which relate to the Pre-Economical Effective Date Period.
This shall particularly apply to the preparation and filing of Tax Returns, the
conduction of Tax audits, legal remedies or similar procedures as well as to
correspondence with Tax Authorities. In detail:

 

  (i) The Purchaser undertakes (and accepts responsibility) that, as from the
Closing Date, the Bornemann Entities will timely file all Tax Returns for the
Pre-Economical Effective Date Period.

 

  (ii) If and to the extent that Tax Returns, which have to be filed on an
annual basis, of the Bornemann Entities relate to the Pre-Economical Effective
Date Period, they may not be filed, amended or otherwise be modified by the
Purchaser or the Bornemann Entities after the Closing Date without the Sellers’
prior written consent, which shall not be unreasonably withheld. The Purchaser
undertakes (and accepts responsibility) that drafts of such Tax Returns will be
made available to the Sellers at least 30 days prior to the due date of the
respective Tax Return. The consent of the Sellers is deemed to be granted if the
Sellers do not provide the Purchaser within 20 Banking Days after having
received the draft Tax Return with reasonably detailed, written comments in
respect of the Tax Return. If the Sellers and the Purchaser cannot agree on the
contents of such Tax Return, such Tax Return shall, if and to the extent it
relates to the Pre-Economical Effective Date Period, be filed in accordance with
the instructions given by the Sellers, provided such instructions comply with
mandatory law.

 

  (iii) The Purchaser undertakes to inform the Sellers in writing within five
Banking Days of any Tax audit ordered after the Closing Date or any other
administrative or court proceedings relating to Taxes initiated after the
Closing Date, each with respect to any of the Bornemann Entities, if the
proceedings relate to the Pre-Economical Effective Date Period or circumstances,
which may lead to a liability of the Sellers pursuant to Clause 9.2
(a) (ii) (such Tax audit a “Relevant Tax Audit” and such other administrative or
proceeding a “Relevant Proceeding”). Once a Bornemann Entity is informed of, or
receives a notice announcing a Relevant Tax Audit or a Relevant Proceeding after
the Closing Date, the Purchaser shall inform the Sellers thereof in writing by
sending a copy of the decree ordering such Relevant Tax Audit or of any
comparable documentation.

 

75



--------------------------------------------------------------------------------

  (iv) The Purchaser undertakes (and accepts responsibility) that, without the
Sellers’ prior written consent, which shall not be unreasonably withheld and
which shall be deemed granted if the Sellers have not responded to a respective
request of the Purchaser within 15 Banking Days. neither the Purchaser nor any
of the Bornemann Entities (i) will accept the results of Relevant Tax Audits
vis-à-vis a Tax Authority, or (ii) will acknowledge Tax claims of Tax
Authorities, which relate to the Pre-Economical Effective Date Period or claims
covered by Clause 9.2 (a) (ii), or enter into settlements in this respect.

 

  (v) The Purchaser undertakes (and accepts responsibility) that after the
Closing Date, with respect to the Pre-Economical Effective Date Period and
circumstances, which may lead to a liability of the Sellers pursuant to Clause
9.2 (a) (ii), (i) the Sellers and the Sellers’ advisers, which are bound to
secrecy by professional code, will be given the right to participate, at the
Sellers’ own costs and expense and to the extent legally permissible, in
meetings or the correspondence with Tax Authorities (including the right to
participate in formal meetings with the Tax auditor in the case of Tax Audits,
e.g. final meetings according to section 201 of the German Fiscal Code or
comparable provisions of other jurisdictions), (ii) it will be requested that
the Tax auditor poses any questions in writing and that such questions be
forwarded to the Sellers for assessment and commentary purposes, and (iii) any
comments of the Sellers will be included in the statements to Tax Authorities as
the Sellers may demand, provided such comments comply with mandatory law.

 

  (vi) The obligation of the Purchaser to co-operate with the Sellers shall also
include the provision of all relevant files, records and documents as well as
the assistance by managing directors, managers and employees. The Purchaser
undertakes that all files, records and documents which relate to the Bornemann
Entities and could be relevant in connection with a Tax audit or tax
investigation will be retained until the expiry of the applicable limitation
period.

 

  (vii)

The Purchaser undertakes (and accepts responsibility) that complete copies of
all Tax assessment notices concerning Bornemann Entities, which are

 

76



--------------------------------------------------------------------------------

  issued after the Closing Date and relate to the Pre-Economical Effective Date
Period or to circumstances, which may lead to a liability of the Sellers
pursuant to Clause 9.2 (a) (ii), will be provided to the Sellers within five
Banking Days after their receipt by the respective Bornemann Entity. The
Purchaser undertakes (and accepts responsibility) that, after the Closing Date
(x) the respective Bornemann Entities will upon the Sellers’ written request not
object to, or take other legal steps against, a Tax assessment notice to the
extent it relates to the Pre-Economical Effective Date Period or to
circumstances, which may lead to a liability of the Sellers pursuant to Clause
9.2 (a) (ii), provided that the Sellers’ expressly confirm in their request that
the Taxes assessed in this Tax assessment notice, which relate to the
Pre-Economical Effective Date Period or to circumstances, which may lead to a
liability of the Sellers pursuant to Clause 9.2 (a) (ii), are covered by a Tax
Indemnification Claim and that a payment obligation of the Sellers is in
particular not excluded according to § 9.2 (b) (v), and (y) upon the Sellers’
request and in accordance with their instructions, the respective Bornemann
Entities will object to, and take legal steps against, any decrees, Tax audits,
orders, Tax assessment notices or decisions with respect to Taxes to the extent
they relate to the Pre-Economical Effective Date Period or to circumstances,
which may lead to a liability of the Sellers pursuant to Clause 9.2 (a) (ii),
provided such requests and instructions comply with mandatory law. In the
alternative, the Sellers may at all times decide that any legal steps regarding
Relevant Tax Audits or Relevant Proceedings with respect to Pre-Economical
Effective Date Taxes or circumstances, which may lead to a liability of the
Sellers pursuant to Clause 9.2 (a) (ii), may be taken at the Sellers’ costs and
expense by the Sellers’ selected advisers in the name and on behalf of the
Bornemann Entities concerned. In this case, the Purchaser undertakes to
authorise the Sellers’ adviser to represent the respective Bornemann Entity; it
will give such authorisation without undue delay upon written request (by
issuing a power of attorney or any other documents as deemed necessary by the
Sellers). In a given case, the Purchaser will also instruct or otherwise prompt
the Bornemann Entities to give such authorisation without undue delay as well.
The designated advisor has to be replaced upon the written request of the
Purchaser if there are compulsory (e.g. in accordance with applicable
professional rules) reasons to request such replacement.

 

  (viii)

If and to the extent the Purchaser violates any of its obligations under this
Clause 9.5, the Purchaser undertakes to indemnify the Sellers against all

 

77



--------------------------------------------------------------------------------

  futile costs and expenses caused by such violation and against all additional
costs and expenses, to the extent such additional costs and expenses have
exclusively been triggered due to the violation.

 

  (ix) Any reasonable external costs incurred by a member of the Purchaser’s
Group and caused by the actions and other measures required or requested by the
Sellers under this § 9.5 shall be borne by the Sellers and shall be reimbursed
to the Purchaser.

 

  (x) If and to the extent that any obligation of the Purchaser under this
Clause 9.5 refers to one of the Bornemann Entities in which the Sellers directly
or indirectly held less than 100% of the equity on the Closing Date, the
Purchaser shall be under no obligation under this Clause 9.5 (a) in connection
with such Bornemann Entity if the Purchaser proves that it could not comply with
the obligations and the provisions under this Clause 9.5 (a) due to the lack of
full control over the respective Bornemann Entity.

 

  (b) The Sellers undertake to co-operate with the Purchaser – fully in
accordance with the principles of good faith – in all Tax matters of the
Bornemann Entities which relate to the period until and including the Closing
Date. This shall particularly apply to the preparation and filing of Tax
Returns, the conduction of Tax audits, legal remedies or similar procedures as
well as to correspondence with Tax Authorities. The obligation of the Sellers to
co-operate with the Purchaser shall also include the provision of all relevant
files, records and documents as well as the assistance by managing directors,
managers and employees, to the extent reasonably necessary in connection with
Tax matters of the Bornemann Entities. The Sellers undertake that all files,
records and documents which relate to the Bornemann Entities and could be
relevant in connection with a Tax audit or Tax investigation will be retained
until the expiry of the applicable limitation period.

 

9.6 Miscellaneous

All payments under this Clause 9 made by the Sellers to the Purchaser or made by
the Purchaser to the Sellers shall constitute a Purchase Price reduction or
increase, as the case may be. If and to the extent the Sellers effect any
payments to one of the Bornemann Entities, such payments shall, to the extent
legally permitted, be regarded as contributions made by the Purchaser to the
capital of the respective Bornemann Entity and be treated as a Purchase Price
reduction between the Parties.

 

78



--------------------------------------------------------------------------------

Clause 10

Rescission of this Share Purchase Agreement

 

10.1 Grounds for rescission

 

  (a) Each Party may rescind this Share Purchase Agreement if the closing
condition under Clause 4.2 (a) are not met at all (in particular due to a
required approval being denied) or have not been met by [*]. The Purchaser may
rescind this Share Purchase Agreement if the closing condition under Clause 4.2
(b) is not met on the Closing Date. In case the Purchaser has after 8 calender
days following the expert agreed upon in Clause 4.2 (b) has determined the lack
of the closing condition under Clause 4.2 (b) neither rescinded this Share
Purchase Agreement nor requested consummation of this Share Purchase Agreement,
the Sellers may rescind this Share Purchase Agreement.

 

  (b) The Sellers may jointly rescind this Share Purchase Agreement if the
Purchaser fails to fulfil any or all of its obligations under Clause 4.4 within
2 Banking Days from the date on which the Closing should occur pursuant to
Clause 4.1. The Purchaser may rescind this Share Purchase Agreement if one of
the Sellers fails to fulfil any or all of its obligations under Clause 4.4
within 2 Banking Days from the date on which the Closing should occur pursuant
to Clause 4.1.

 

10.2 Declaration of rescission

In derogation of Clause 11.1, this Share Purchase Agreement shall be rescinded
by the respective Party sending a written declaration to all other Parties by
registered mail or by messenger.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

79



--------------------------------------------------------------------------------

10.3 Other rights of rescission

Except for the rights of rescission under Clause 10.1, all other rights
entitling the Parties to rescind this Share Purchase Agreement or otherwise
demand an annulment hereof shall be excluded.

 

10.4 Consequences of a rescission

Upon receipt of an effective declaration of rescission pursuant to Clause 10.2,
all rights and obligations of the Parties under this Share Purchase Agreement
shall cease to exist, without the Parties having any liability (except for a
breach of their obligations under Clause 4 or for an incorrect guarantee given
in Clause 5.1 or Clause 6.1). This Clause 10.4 as well as Clause 11 shall remain
in effect. The confidentiality agreement between Lincoln International AG und
ITT Corporation dated 2 and 3 July 2012 and between the Sellers, Bornemann GmbH,
Lincoln International AG and ITT Corporation dated 31 August and 5 September
2012 shall continue in effect. The term of obligations and the limitation period
of claims under such confidentiality agreement shall restart upon the
termination of this Share Purchase Agreement becoming effective.

Clause 11

Final provisions

 

11.1 Notices

All declarations and notices under this Share Purchase Agreement shall be made
in writing and sent to the following addresses by mail or telefax:

 

To Möller-Bornemann:   

Dr. Clemens Wülfing

Alte Hege 6

21521 Aumühle

Fax Nummer: +49 761 15157215

With a copy to:   

Dr. Hans Dehmer

Günterstalstraße 70

79100 Freiburg

Fax Nummer: +49 761 15157215

 

80



--------------------------------------------------------------------------------

To Wülfing Ver-

mögensverwaltung:

  

Ferdinand Wülfing

Am Martinshof 22

79263 Simonswald

Fax Nummer: +49 7683 909065

With a copy to:   

Dr. Hans Dehmer

Günterstalstraße 70

79100 Freiburg

Fax Nummer: +49 761 15157215

To BWK:   

Geschäftsführung

Thouretstraße 2

70173 Stuttgart

Fax Nummer: +49 711 22 55 7610

With a copy to:   

Hengeler Mueller

Dr. Maximilian Schiessl / Dr. Bernd Wirbel

Benrather Straße 18-20

40213 Düsseldorf

Fax Nummer: +49 211 8304 170

To the Purchaser:   

ITT Germany Holdings GmbH

FAO: The Managing Directors

Mönchhofallee 9

65451 Kelsterbach

Fax: +4961427953299

With a copy to:   

ITT Corporation

FAO: Mr. George Dalton

1133 Westchester Ave

White Plains, NY, 10604

Fax: +19146962970

And to   

Linklaters LLP

Dr. Rüdiger Thiele

Königsallee 49-51

40212 Düsseldorf

Fax: + 49 211 2297789402

 

81



--------------------------------------------------------------------------------

Each Party may change the above addresses or persons at any time by giving
notice to all other Parties (in the form provided for in this Clause 11.1)
within a period of two weeks.

Provided that the Parties have made an agreement to that effect for a particular
case, it shall suffice to send an email to the addressee designated in the
respective agreement. In this case, the subsequent sending of a duly signed
declaration or an electronic signature cannot be demanded.

The Purchaser shall send copies of any declarations and notices given by the
Purchaser to one of the Sellers under this Share Purchase Agreement to the
respective other Sellers in the form provided for in this Clause 11.1.

 

11.2 Confidentiality

Each Party will treat the contents of this Share Purchase Agreement as well as
all business and trade secrets and confidential information it obtains about the
respective other Parties in connection with this Share Purchase Agreement or the
execution hereof as strictly confidential; it will not disclose such information
to any third parties without the express consent of the Parties concerned. Press
releases and other publications in connection with this Share Purchase Agreement
require the consent of the other Parties. The above provisions shall not apply
to the extent a Party is obliged to disclose information on the basis of
statutory requirements, an executable decision issued by a competent authority
or court or by stock exchange rules. But even in such a case, the respective
Party will – to the extent legally permitted and possible in view of the
circumstances – inform the other affected Parties thereof in advance and
co-ordinate the content of the declaration with them.

 

11.3 Costs

The [*] economically bears [*] the costs accrued on the level of the Bornemann
Entities for (i) EbnerStolz and local accountants of the Bornemann Entities for
the audit of the Economical Effective Date Statements, (ii) the Vendor
Environmental Due Diligence Report rendered by Tauw dated 28 August 2012,
(iii) for answering questions during the Q&A process and the participation in
expert rounds by the attorneys of Göhmann Rechtsanwälte, (iv) the bonuses listed
in Annex 5.9 (e) for employees of the Bornemann

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

82



--------------------------------------------------------------------------------

Entities, (v) making available the electronic data room run by Merrill DataSite
as well as (vi) the actuarial pension evaluation report up to a maximum amount
of EUR [*]. All taxes in conjunction with any measures listed in the previous
sentence are borne by the [*]. All transactions taxes (including real estate
transfer tax) and fees (including notary fees and any fees accrued in merger
control proceedings), incurred in connection with this Share Purchase Agreement
and the execution hereof, shall be borne by the [*]. Unless expressly provided
otherwise herein, each Party shall bear its own costs, including the costs of
its advisers.

 

11.4 Ancillary agreements; Amendments

 

  (a) This Share Purchase Agreement shall be the entire agreement between the
Parties as regards the subject matter hereof; ancillary agreements have not been
made. Except for the confidentiality agreement dated 2 and 3 July 2012 and dated
31 August and 5 September 2012, which will be in effect until the closing of
this Share Purchase Agreement, all previous agreements of the Parties in
connection with the subject matter hereof shall be replaced by this Share
Purchase Agreement.

 

  (b) In order to become effective, amendments to this Share Purchase Agreement
as well as waivers of any rights hereunder need to be in written form and shall
expressly refer to this Share Purchase Agreement, unless a stricter form is
required by law. This shall also apply to the waiver of the written form
requirement.

 

11.5 Assignment; Third party rights

 

  (a) Unless expressly provided otherwise in this Share Purchase Agreement or by
mandatory law except for transfers to any company which is solely owned –
directly or indirectly – by the ultimate parent company of the relevant Party,
neither Party shall be entitled to assign or otherwise transfer its rights under
this Share Purchase Agreement to third parties in whole or in part. This shall
not apply where the assignment of claims, in particular monetary claims, cannot
be effectively excluded (section 354a of the German Commercial Code
(Handelsgesetzbuch – HGB)).

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

83



--------------------------------------------------------------------------------

  (b) This Share Purchase Agreement shall not constitute any third party rights.
Unless expressly provided otherwise herein, this Share Purchase Agreement shall
not constitute any contractual obligations for the shareholders and/or partners
of the Sellers or for any affiliated enterprises of a Seller or a Seller’s
shareholder or partner (except for the Sellers themselves and the Bornemann
Entities). For purposes of clarification it is pointed out that the preceding
sentence shall not limit the general liability of the shareholders for claims
against the company, in which they are shareholders or the claims of the
respective company against its shareholders.

 

  (c) When the Purchaser transfers a majority stake in a Bornemann Entity or a
division or material asset of the Bornemann Group to a third party, the
Purchaser will procure that this third party will assume the Purchaser’s
liabilities pursuant to Clause 8.6 and Clause 9.4 for a period of five years
from the Closing Date in as far as these liabilities relate to the relevant
Bornemann Entity, division or asset.

 

11.6 Governing law; Place of jurisdiction

 

  (a) This Share Purchase Agreement shall be governed by the laws of the Federal
Republic of Germany.

 

  (b) All disputes arising out of or in connection with this Share Purchase
Agreement or its validity shall be decided by an arbitral tribunal in accordance
with the DIS Arbitration Rules (Schiedsgerichtsordnung der Deutschen Institution
für Schiedsgerichtsbarkeit e.V.), as amended, to the exclusion of the
jurisdiction of ordinary courts of law (except in the case of interim relief).
The arbitral tribunal shall consist of three arbitrators. The presiding
arbitrator must be qualified to exercise the functions of a judge (Richter) in
the Federal Republic of Germany. Place of arbitration shall be Frankfurt am
Main. Language of arbitration shall be German; however, the Parties are not
obliged to provide translations of English-language documents submitted as
evidence or for similar purposes.

 

11.7 Interpretation and definitions

The headings of the individual clauses of this Share Purchase Agreement shall be
irrelevant for the interpretation hereof. The Annexes shall form an integral
part of this Share Purchase Agreement and any reference to this Share Purchase
Agreement shall include the Annexes hereto as well. For the purposes of this
Share Purchase Agreement, “Banking Day”

 

84



--------------------------------------------------------------------------------

shall mean any day on which banks in Frankfurt am Main and Luxembourg are open
for business. “Affiliate” shall mean any enterprise affiliated with the
respective Party as defined in section 15 of the German Stock Corporation Act.

 

11.8 Joint exercise of rights; Joint declarations

To the extent that this Share Purchase Agreement does not explicitly stipulate
anything to the contrary, the following shall apply for the exercise of rights
and the issuance of statements by the Sellers:

 

(a) Any unilateral rights arising from or in connection with this Agreement may
only be exercised jointly by the Sellers.

 

(b) The Sellers may only propose or appoint experts acting jointly.

 

(c) If any declarations with regard to legal transactions or transactions
similar to legal transactions are to be made by more than one of the Seller
under this Agreement or in connection with this Agreement (including but not
limited to giving consent or instructions), and if such declarations affect the
relationship of several Sellers with the Purchaser (including but not limited to
claims of several Sellers against the Purchaser, claims of the Purchaser against
several Sellers, proceedings or legal disputes between, or in connection with
the legal relationships between, the Purchaser and several Sellers arising from
or in connection with this Agreement), irrespective of whether, formally, a
joint claim, joint proceeding or joint legal dispute is concerned, or whether
claims, proceedings or legal disputes that are formally separated but based on
the same set of facts are concerned, the affected Sellers may only make uniform
declarations. In particular, instructions or declarations of consent shall be
deemed not to have been given if not all affected Sellers give identical
instructions or declarations of consent or if such instructions or declarations
of consent are subject to different reservations or restrictions. If not all
affected Sellers within 2 weeks following Purchaser’s written notice give an
instruction or their consent, such instruction or declaration of consent shall
also be deemed not to have been given.

 

(d) The right of the Sellers to engage in legal disputes with third parties on
behalf of the Purchaser or to be involved in legal disputes, proceedings or
negotiations of the Purchaser with third parties and/or authorities of any kind
(including but not limited to merger control proceedings, other proceedings
involving authorities of any kind, court [or arbitration] proceedings against
and out-of-court negotiations with third parties) and/or to participate in
corresponding meetings and/or negotiations are subject to the reservation that
the entitled Sellers exercise the rights uniformly towards the Purchaser.

 

85



--------------------------------------------------------------------------------

(e) In as far as a legal advisor exercises or issues rights, claims,
instructions or other declarations explicitly on behalf of all Sellers jointly,
the requirement of a consistent exercise is met, without the need for an
explicit authorization by the represented Sellers vis-à-vis the Purchase. The
Purchase may at any time request for a written confirmation of the authorization
from the Sellers. The authorization’s validity ceases once one of the
represented Sellers objects in writing to Purchaser via a legal advisor.

 

(f) The right of each Seller to separately conclude a final settlement agreement
with the Purchaser in connection with this Agreement shall remain unaffected.
The right of each Seller to separately conclude a final settlement agreement
with the Purchaser in connection with this Agreement, to waive claims and rights
against the Purchaser or to agree in any other way with the Purchaser shall
remain unaffected and shall in particular have no effect on the rights and
claims of the other Sellers.

 

11.9 Severability clause

Should a provision of this Share Purchase Agreement be or become invalid or
unenforceable in whole or in part, this shall not affect the validity of the
remaining provisions hereof. The same shall apply if and to the extent it turns
out that this Share Purchase Agreement contains any gap. Instead of the invalid
or unenforceable provision, or in order to fill the gap, an appropriate
provision shall apply which, to the extent legally possible, comes closest to
what the Parties intended in economic terms or would have intended according to
the spirit and purpose hereof, if they had considered the relevant aspect when
entering into this Share Purchase Agreement or including a provision at a later
date. This shall also apply if, for instance, the invalidity of a provision is
based on a measure of performance or time (time period or date) provided for in
this Share Purchase Agreement. In such cases, the agreed measure shall be
replaced by a legally permitted measure of performance or time (time period or
date) that comes as close as possible to the Parties’ intention.

 

86